Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 1 of 51 PageID #: 189279




                                     IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                               CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                                 MDL 2327

-------------------------------------------------
THIS DOCUMENT RELATES TO ALL CASES ON
EXHIBIT A


                                                                     ORDER

              In preparation for transfer and remand of cases, the court ORDERS that by April 8, 2019,

plaintiffs’ leadership and counsel for ALL defendants with cases identified on Exhibit A attached

hereto                  are               directed              to   go   to   the     court’s         website           at

https://www.wvsd.uscourts.gov/MDL/ethicon/forms.html, complete and jointly submit one copy

of the Transfer/Remand Information Spreadsheet in Excel format as found on the court’s website

to the court at WVSDml_MDL_Transfers@wvsd.uscourts.gov.  The parties shall use the

Transfer/Remand Information Spreadsheet on the court’s website, as it is already partially

completed.1 Further, the court cautions that many of these cases name other MDL defendants in

addition to the Ethicon defendants. The court expects any necessary coordination from all

defendants remaining in the cases on Exhibit A.




                                                            
1
   If the court’s docket sheet for any case on Exhibit A indicates that the case has closed prior to or after the entry of
this order, the parties are directed to so indicate on the Transfer/Remand Information Spreadsheet and need not
complete the requested information on the Spreadsheet.  

 
Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 2 of 51 PageID #: 189280



       The Court DIRECTS the Clerk to file a copy of this order in 2:12-md-2327 and in each

case on Exhibit A and send a copy of this order to counsel of record and any unrepresented party

in each case on Exhibit A.

                                            ENTER: March 26, 2019




 
       Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 3 of 51 PageID #: 189281
                                                      EXHIBIT A

      Civil Action No.                     Case Style                  MDL      Wave Flag    Remaining Defendants
                         Ennis v. Tissue Science Laboratories
1    2:15-cv-07658       Limited                                       2327   2187 WAVE 7   Bard
2    2:13-cv-07293       Coleman et al v. C. R. Bard, Inc. et al       2327   2187 WAVE 7   Bard
3    2:12-cv-03156       Johnson et al v. C. R. Bard, Inc.             2327   2187 WAVE 7   Bard
4    2:12-cv-02734       Clark v. C. R. Bard, Inc.                     2327   2187 WAVE 7   Bard
5    2:13-cv-16035       Gibbs v. C. R. Bard, Inc. et al               2327   2187 WAVE 7   Bard
                         Codding-Frederick et al v. C. R. Bard, Inc.
6    2:13-cv-20403       et al                                         2327   2187 WAVE 7   Bard
7    2:13-cv-21716       Packwood et al v. C. R. Bard, Inc. et al      2327   2187 WAVE 7   Bard
8    2:14-cv-29784       Dietz v. C. R. Bard, Inc.                     2327   2187 WAVE 7   Bard
9    2:14-cv-30686       Bosley v. C. R. Bard, Inc. et al              2327   2187 WAVE 7   Bard
10   2:14-cv-31466       Arvanitis v. C. R. Bard, Inc. et al           2327   2187 WAVE 7   Bard
11   2:15-cv-09523       Harper et al v. C. R. Bard, Inc. et al        2327   2187 WAVE 7   Bard
12   2:17-cv-02379       Schilling v. C. R. Bard, Inc. et al           2327   2187 WAVE 7   Bard
13   2:17-cv-03217       Blair v. C. R. Bard, Inc. et al               2327   2187 WAVE 7   Bard
14   2:13-cv-29613       Powers et al v. C. R. Bard, Inc. et al        2327   2187 WAVE 7   Bard
15   2:14-cv-13613       Andrues et al v. C. R. Bard, Inc. et al       2327   2187 WAVE 7   Bard
16   2:13-cv-06398       Kasbaum et al v. C. R. Bard, Inc. et al       2327   2187 WAVE 7   Bard
17   2:13-cv-22641       Evans v. Sofradim Production SAS et al        2327   2187 WAVE 7   Bard
18   2:14-cv-13964       Hubbard et al v. C. R. Bard, Inc. et al       2327   2187 WAVE 7   Bard
19   2:14-cv-29750       Gauthier v. C. R. Bard, Inc. et al            2327   2187 WAVE 7   Bard
20   2:15-cv-08733       Alexander v. C. R. Bard, Inc. et al           2327   2187 WAVE 7   Bard
21   2:15-cv-13767       Pine v. C. R. Bard, Inc. et al                2327   2187 WAVE 7   Bard
22   2:16-cv-03367       Bullock v. C. R. Bard, Inc. et al             2327   2187 WAVE 7   Bard
23   2:13-cv-23676       Roberson et al v. C. R. Bard, Inc. et al      2327   2187 WAVE 7   Bard
24   2:14-cv-25600       Hartzell et al v. C. R. Bard, Inc. et al      2327   2187 WAVE 7   Bard ; AMS
25   2:13-cv-17582       Wilson v. Ethicon, Inc. et al                 2327   2187 WAVE 7   Ethicon
26   2:13-cv-13069       Proctor v. Ethicon, Inc. et al                2327   2325 WAVE 3   Ethicon
27   2:17-cv-00418       Ryan v. Ethicon, Inc. et al                   2327   2325 WAVE 3   Ethicon
28   2:17-cv-00420       Thornhill v. Ethicon, Inc. et al              2327   2325 WAVE 3   Ethicon
29   2:17-cv-00430       Hughes et al v. Ethicon, Inc. et al           2327   2325 WAVE 3   Ethicon
30   2:13-cv-20392       Williams v. Ethicon, Inc. et al               2327   2325 WAVE 3   Ethicon
31   2:13-cv-20507       Manring et al v. Ethicon, Inc. et al          2327   2325 WAVE 3   Ethicon
32   2:13-cv-21710       DeGesero et al v. Ethicon, Inc. et al         2327   2325 WAVE 3   Ethicon
33   2:13-cv-30730       Meredith v. Ethicon, Inc. et al               2327   2325 WAVE 3   Ethicon
34   2:14-cv-14599       Sartell et al v. Ethicon, Inc. et al          2327   2325 WAVE 3   Ethicon
35   2:13-cv-25363       Barfield et al v. Ethicon, Inc. et al         2327   2325 WAVE 3   Ethicon; Coloplast
36   2:14-cv-26246       Smith v. Boston Scientific Corporation et     2327   2326 WAVE 4   Bard; Boston
37   2:15-cv-15943       Dean et al v. Boston Scientific               2327   2326 WAVE 4   Boston
38   2:16-cv-01151       Guay v. Boston Scientific Corporation         2327   2326 WAVE 4   Boston
39   2:16-cv-03485       Horne et al v. Boston Scientific              2327   2326 WAVE 4   Boston
40   2:16-cv-03529       Schutt v. Boston Scientific Corporation       2327   2326 WAVE 4   Boston
                         Herbowy-Hubalek et al v. Boston
41   2:16-cv-04910       Scientific Corporation                        2327   2326 WAVE 4   Boston
42   2:16-cv-07873       Everett v. Boston Scientific Corporation      2327   2326 WAVE 4   Boston
43   2:17-cv-01797       Colvin et al v. Boston Scientific             2327   2326 WAVE 4   Boston
44   2:17-cv-01941       Dugger v. Boston Scientific Corporation       2327   2326 WAVE 4   Boston
45   2:14-cv-30144       Jones v. Boston Scientific Corporation        2327   2326 WAVE 4   Boston
46   2:14-cv-30487       Beyer et al v. Boston Scientific              2327   2326 WAVE 4   Boston
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 4 of 51 PageID #: 189282
                                                       EXHIBIT A

      Civil Action No.                   Case Style                    MDL       Wave Flag    Remaining Defendants
47   2:15-cv-04454     Garza et al v. Boston Scientific                2327   2326 WAVE 4    Boston
                       Walden et al v. Boston Scientific
48   2:15-cv-05160     Corporation                                     2327   2326 WAVE 4    Boston
                       Meadows et al v. Boston Scientific
49   2:15-cv-09040     Corporation                                     2327   2326 WAVE 4    Boston
                       McCorquodale v. Boston Scientific
50   2:15-cv-09662     Corporation                                     2327   2326 WAVE 4    Boston
51   2:15-cv-13056     Sheetz et al v. Boston Scientific               2327   2326 WAVE 4    Boston
                       Lackey-Putnam et al v. Boston Scientific
52   2:15-cv-15597     Corporation                                     2327   2326 WAVE 4    Boston
53   2:16-cv-03270     Reynolds v. Boston Scientific Corporation       2327   2326 WAVE 4    Boston
54   2:16-cv-03379     Garner v. Boston Scientific Corporation         2327   2326 WAVE 4    Boston
                       McClain et al v. Boston Scientific
55   2:16-cv-03385     Corporation                                     2327   2326 WAVE 4    Boston
56   2:14-cv-15479     Eno v. Boston Scientific Corporation            2327   2326 WAVE 4    Boston
57   2:14-cv-18401     Hernandez v. Boston Scientific                  2327   2326 WAVE 4    Boston
58   2:14-cv-22133     Genske v. Boston Scientific Corporation         2327   2326 WAVE 4    Boston
59   2:14-cv-22364     Szymanski v. Boston Scientific                  2327   2326 WAVE 4    Boston
                       Campbell et al v. Boston Scientific
60   2:14-cv-26568     Corporation                                     2327   2326 WAVE 4    Boston
61   2:14-cv-26804     Hubbard v. Johnson & Johnson et al              2327   2326 WAVE 4    Ethicon
62   2:15-cv-10153     Smith et al v. Johnson & Johnson et al          2327   2326 WAVE 4    Ethicon
63   2:13-cv-03938     Roberts et al v. Johnson & Johnson et al        2327   2326 WAVE 4    Ethicon
64   2:12-cv-00490     Freeman et al v. Ethicon, Inc. et al            2327   2327 WAVE 1    Ethicon
65   2:12-cv-01124     Bellito-Stanford et al v. Ethicon, Inc. et al   2327   2327 WAVE 1    Ethicon
66   2:12-cv-01414     Simpson et al v. Ethicon, Inc. et al            2327   2327 WAVE 2    Ethicon
67   2:12-cv-01326     Hart et al v. Ethicon, Inc. et al               2327   2327 WAVE 2    Ethicon
68   2:12-cv-02103     Nelson et al v. Ethicon, Inc. et al             2327   2327 WAVE 2    Ethicon
69   2:12-cv-01711     Hutchison v. Johnson & Johnson et al            2327   2327 WAVE 2    Ethicon
70   2:12-cv-01759     Paris et al v. Ethicon, Inc. et al              2327   2327 WAVE 2    Ethicon
71   2:12-cv-02140     Messina et al v. Ethicon, Inc. et al            2327   2327 WAVE 2    Ethicon
72   2:12-cv-01692     Lenz et al v. Ethicon, Inc. et al               2327   2327 WAVE 2    Ethicon
73   2:12-cv-03085     Book v. Ethicon, Inc. et al                     2327   2327 WAVE 3    Ethicon
74   2:12-cv-02485     Murphy v. Ethicon, Inc. et al                   2327   2327 WAVE 3    Ethicon
75   2:12-cv-03136     Webb et al v. Ethicon, Inc. et al               2327   2327 WAVE 3    Ethicon
76   2:12-cv-02728     Walker et al v. Ethicon, Inc. et al             2327   2327 WAVE 3    Ethicon
77   2:12-cv-02971     Fields et al v. Johnson & Johnson et al         2327   2327 WAVE 3    Ethicon
78   2:12-cv-02027     Gullett et al v. Johnson & Johnson et al        2327   2327 WAVE 3    Ethicon
79   2:12-cv-03847     Turner  v. Ethicon, Inc. et al                  2327   2327 WAVE 4    Ethicon
80   2:12-cv-05112     Geisinger v. Ethicon, Inc. et al                2327   2327 WAVE 4    Ethicon
81   2:12-cv-04084     Hopper v. Ethicon, Inc. et al                   2327   2327 WAVE 4    Ethicon
82   2:12-cv-04047     Boyd et al v. Ethicon, Inc. et al               2327   2327 WAVE 4    Ethicon
83   2:12-cv-03229     Schaffer v. Ethicon, Inc. et al                 2327   2327 WAVE 4    Ethicon
84   2:12-cv-03230     Schlosser v. Ethicon, Inc. et al                2327   2327 WAVE 4    Ethicon
85   2:12-cv-04475     Ray v. Ethicon, Inc. et al                      2327   2327 WAVE 4    Ethicon
86   2:12-cv-03231     Shaner v. Ethicon, Inc. et al                   2327   2327 WAVE 4    Ethicon
87   2:12-cv-03232     Smith v. Ethicon, Inc. et al                    2327   2327 WAVE 4    Ethicon
88   2:12-cv-03233     Soloman v. Ethicon, Inc. et al                  2327   2327 WAVE 4    Ethicon
89   2:12-cv-03234     Watson et al v. Ethicon, Inc. et al             2327   2327 WAVE 4    Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 5 of 51 PageID #: 189283
                                                         EXHIBIT A

       Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
 90   2:12-cv-03237       Dodd et al v. Ethicon, Inc. et al          2327   2327 WAVE 4    Ethicon
 91   2:12-cv-03238       Upchurch v. Ethicon, Inc. et al            2327   2327 WAVE 4    Ethicon
 92   2:12-cv-03239       Brittain et al v. Ethicon, Inc. et al      2327   2327 WAVE 4    Ethicon
 93   2:12-cv-03242       Bailey v. Ethicon, Inc. et al              2327   2327 WAVE 4    Ethicon
 94   2:12-cv-03243       Seto v. Ethicon, Inc. et al                2327   2327 WAVE 4    Ethicon
 95   2:12-cv-03246       Harris v. Johnson & Johnson et al          2327   2327 WAVE 4    Ethicon
 96   2:12-cv-03247       Webb et al v. Ethicon, Inc. et al          2327   2327 WAVE 4    Ethicon
 97   2:12-cv-05257       Hartwig et al v. Ethicon, Inc. et al       2327   2327 WAVE 4    Ethicon
 98   2:12-cv-05305       Smith et al v. Ethicon, Inc. et al         2327   2327 WAVE 4    Ethicon
 99   2:12-cv-03285       Justice v. Ethicon, Inc. et al             2327   2327 WAVE 4    Ethicon
100   2:12-cv-03289       Goins v. Ethicon, Inc. et al               2327   2327 WAVE 4    Ethicon
101   2:12-cv-03294       Norris v. Ethicon, Inc. et al              2327   2327 WAVE 4    Ethicon
102   2:12-cv-03976       Howard et al v. Ethicon, Inc. et al        2327   2327 WAVE 4    Ethicon
103   2:12-cv-04170       Humbert v. Ethicon, Inc. et al             2327   2327 WAVE 4    Ethicon
104   2:12-cv-03324       Brasher v. Ethicon, Inc. et al             2327   2327 WAVE 4    Ethicon
105   2:12-cv-06081       Patterson v. Ethicon, Inc. et al           2327   2327 WAVE 5    Ethicon
106   2:12-cv-06095       Collins v. Ethicon, Inc.                   2327   2327 WAVE 5    Ethicon
107   2:12-cv-06438       Wells et al v. Ethicon, Inc. et al         2327   2327 WAVE 5    Ethicon
108   2:12-cv-06140       Thompson v. Ethicon, Inc. et al            2327   2327 WAVE 5    Ethicon
109   2:12-cv-06315       Higgins v. Ethicon, Inc. et al             2327   2327 WAVE 5    Ethicon
110   2:12-cv-06512       Paulman et al v. Ethicon, Inc. et al       2327   2327 WAVE 5    Ethicon
111   2:12-cv-06573       Wilcher v. Ethicon, Inc. et al             2327   2327 WAVE 5    Ethicon
112   2:12-cv-06637       Parr et al v. Ethicon, Inc. et al          2327   2327 WAVE 5    Ethicon
113   2:12-cv-07037       Sciumbata et al v. Ethicon, Inc. et al     2327   2327 WAVE 5    Ethicon
114   2:12-cv-07356       Abadie v. Ethicon, Inc. et al              2327   2327 WAVE 5    Ethicon
115   2:12-cv-08032       Beaman et al v. Ethicon, Inc. et al        2327   2327 WAVE 5    Ethicon
116   2:12-cv-08079       Leith v. Ethicon, Inc. et al               2327   2327 WAVE 5    Ethicon
117   2:12-cv-07930       Harvey v. Ethicon, Inc. et al              2327   2327 WAVE 5    Ethicon
118   2:12-cv-07983       Hutcherson et al v. Ethicon, Inc. et al    2327   2327 WAVE 5    Ethicon
119   2:12-cv-07999       Valverde et al v. Ethicon, Inc. et al      2327   2327 WAVE 5    Ethicon
120   2:12-cv-07779       Terrebonne v. Ethicon, Inc. et al          2327   2327 WAVE 5    Ethicon
121   2:12-cv-07784       Taylor et al v. Ethicon, Inc. et al        2327   2327 WAVE 5    Ethicon
122   2:12-cv-07802       Thompson v. Ethicon, Inc. et al            2327   2327 WAVE 5    Ethicon
123   2:12-cv-07840       Vazquez et al v. Ethicon, Inc. et al       2327   2327 WAVE 5    Ethicon
124   2:12-cv-07843       Hosbrook v. Ethicon, Inc. et al            2327   2327 WAVE 5    Ethicon
125   2:12-cv-07846       Scott v. Ethicon, Inc. et al               2327   2327 WAVE 5    Ethicon
126   2:12-cv-07849       Santana v. Ethicon, Inc. et al             2327   2327 WAVE 5    Ethicon
127   2:12-cv-07854       Balura et al v. Ethicon, Inc. et al        2327   2327 WAVE 5    Ethicon
128   2:12-cv-06772       Pavlekovich et al v. Ethicon, Inc. et al   2327   2327 WAVE 5    Ethicon
129   2:12-cv-06810       Horvath v. Ethicon, Inc. et al             2327   2327 WAVE 5    Ethicon
130   2:12-cv-07933       Levey v. Ethicon, Inc. et al               2327   2327 WAVE 5    Ethicon
131   2:13-cv-02511       George v. Johnson & Johnson et al          2327   2327 WAVE 6    Ethicon
132   2:12-cv-08582       Leehy v. Ethicon, Inc. et al               2327   2327 WAVE 6    Ethicon
133   2:13-cv-01753       Douglas et al v. Ethicon, Inc. et al       2327   2327 WAVE 6    Ethicon
134   2:13-cv-01972       Dawson v. Johnson & Johnson et al          2327   2327 WAVE 6    Ethicon
135   2:13-cv-01267       McDaniel et al v. Ethicon, Inc. et al      2327   2327 WAVE 6    Ethicon
136   2:13-cv-01269       Thorne v. Ethicon, Inc. et al              2327   2327 WAVE 6    Ethicon
137   2:13-cv-01271       Lancaster et al v. Ethicon, Inc. et al     2327   2327 WAVE 6    Ethicon
138   2:13-cv-01899       Jay v. Ethicon, Inc. et al                 2327   2327 WAVE 6    Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 6 of 51 PageID #: 189284
                                                      EXHIBIT A

       Civil Action No.                     Case Style                MDL       Wave Flag    Remaining Defendants
139   2:13-cv-01284       Hoffmann v. Ethicon, Inc. et al             2327   2327 WAVE 6    Ethicon
140   2:12-cv-09243       Stace et al v. Ethicon, Inc. et al          2327   2327 WAVE 6    Ethicon
141   2:12-cv-09246       Meszaros v. Ethicon, Inc. et al             2327   2327 WAVE 6    Ethicon
142   2:12-cv-09268       Shirks v. Ethicon, Inc. et al               2327   2327 WAVE 6    Ethicon
143   2:13-cv-02200       Fyler-Werbil et al v. Ethicon, Inc. et al   2327   2327 WAVE 6    Ethicon
144   2:12-cv-09321       Whittaker v. Ethicon, Inc. et al            2327   2327 WAVE 6    Ethicon
145   2:13-cv-01642       Mullins et al v. Ethicon, Inc. et al        2327   2327 WAVE 6    Ethicon
146   2:13-cv-00284       Wininger v. Ethicon, Inc. et al             2327   2327 WAVE 6    Ethicon
147   2:13-cv-00286       Rihm et al v. Ethicon, Inc. et al           2327   2327 WAVE 6    Ethicon
148   2:13-cv-00495       Block et al v. Ethicon, Inc. et al          2327   2327 WAVE 6    Ethicon
149   2:13-cv-00533       Nunez v. Ethicon, Inc. et al                2327   2327 WAVE 6    Ethicon
150   2:13-cv-00661       Statham v. Ethicon, Inc. et al              2327   2327 WAVE 6    Ethicon
151   2:13-cv-00706       Jenkins et al v. Ethicon, Inc. et al        2327   2327 WAVE 6    Ethicon
152   2:13-cv-00821       Paretti v. Ethicon, Inc. et al              2327   2327 WAVE 6    Ethicon
153   2:13-cv-00823       Wilson v. Ethicon, Inc. et al               2327   2327 WAVE 6    Ethicon
154   2:13-cv-00843       Green et al v. Ethicon, Inc. et al          2327   2327 WAVE 6    Ethicon
155   2:13-cv-01082       Scott et al v. Ethicon, Inc. et al          2327   2327 WAVE 6    Ethicon
156   2:13-cv-01206       Owens v. Ethicon, Inc. et al                2327   2327 WAVE 6    Ethicon
157   2:13-cv-01210       Stevens v. Ethicon, Inc. et al              2327   2327 WAVE 6    Ethicon
158   2:13-cv-01232       Sykes et al v. Ethicon, Inc. et al          2327   2327 WAVE 6    Ethicon
159   2:13-cv-01235       Morris v. Ethicon, Inc. et al               2327   2327 WAVE 6    Ethicon
160   2:13-cv-01239       Allen v. Ethicon, Inc. et al                2327   2327 WAVE 6    Ethicon
161   2:12-cv-08211       Zember et al v. Ethicon, Inc. et al         2327   2327 WAVE 6    Ethicon
162   2:12-cv-08315       Patterson v. Ethicon, Inc. et al            2327   2327 WAVE 6    Ethicon
163   2:12-cv-08381       Pilgrim v. Ethicon, Inc. et al              2327   2327 WAVE 6    Ethicon
164   2:12-cv-08772       Tate et al v. Ethicon, Inc. et al           2327   2327 WAVE 6    Ethicon
165   2:12-cv-09047       Sylvester et al v. Ethicon, Inc. et al      2327   2327 WAVE 6    Ethicon
166   2:12-cv-09062       Oliveira v. Ethicon, Inc. et al             2327   2327 WAVE 6    Ethicon
167   2:12-cv-09075       Garrett v. Ethicon, Inc. et al              2327   2327 WAVE 6    Ethicon
168   2:14-cv-01379       Sutphin v. Ethicon, Inc.                    2327   2327 WAVE 7    Ethicon
169   2:14-cv-15099       Meaige v. Ethicon, Inc. et al               2327   2327 WAVE 7    Ethicon
170   2:14-cv-10641       Mounts v. American Medical Systems,         2327   2327 WAVE 8    AMS
171   2:17-cv-02817       Smith v. Ethicon, Inc. et al                2327   2327 WAVE 8    AMS; Boston; Ethicon
                          Critzer et al v. American Medical
172   2:13-cv-13533       Systems, Inc. et al                         2327   2327 WAVE 8    AMS; Coloplast
173   2:17-cv-04337       Rivera et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    AM ; Ethicon
174   2:12-cv-03959       McLaughlin v. Ethicon, Inc. et al           2327   2327 WAVE 8    AMS; Ethicon
175   2:13-cv-01225       Dotson et al v. Johnson & Johnson et al     2327   2327 WAVE 8    AMS; Ethicon
176   2:13-cv-01316       Rinehart et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    AMS; Ethicon
                          Clabo v. Johnson & Johnson Health Care
177   2:13-cv-16273       Systems, Inc. et al                         2327   2327 WAVE 8    AMS; Ethicon
                          Pendleton et al v. Ethicon
178   2:12-cv-02308       Women&#039;s Health and Urology et al       2327   2327 WAVE 8    AMS; Ethicon
179   2:15-cv-08437       Pellegrino v. Ethicon, Inc. et al           2327   2327 WAVE 8    AMS; Ethicon
180   2:12-cv-09318       Gainey et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    AMS; Ethicon
181   2:14-cv-18583       Coghlan et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    AMS; Ethicon
182   2:13-cv-00949       Gardner et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    AMS; Ethicon
183   2:13-cv-00980       Smith et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    AMS; Ethicon
184   2:13-cv-01639       Brown et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    AMS; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 7 of 51 PageID #: 189285
                                                      EXHIBIT A

       Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
185   2:15-cv-03140       Mooney et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    AMS; Ethicon
186   2:15-cv-01203       Clements v. Ethicon, Inc. et al            2327   2327 WAVE 8    AMS; Ethicon
187   2:15-cv-13348       Bingham et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    AMS; Ethicon
188   2:15-cv-13617       Troutman et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    AMS; Ethicon
189   2:16-cv-03349       Campbell et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    AMS; Ethicon
190   2:16-cv-12687       Kolodziej v. Ethicon, Inc. et al           2327   2327 WAVE 8    AMS; Ethicon
191   2:17-cv-03932       Bowen v. Ethicon, Inc. et al               2327   2327 WAVE 8    AMS; Ethicon
192   2:13-cv-08058       Freeman v. Ethicon, Inc. et al             2327   2327 WAVE 8    AMS Ethicon
193   2:12-cv-04932       Bloomer et al v. C. R. Bard, Inc.          2327   2327 WAVE 8    Bard
194   2:14-cv-11385       Tyrrell v. C. R. Bard, Inc.                2327   2327 WAVE 8    Bard
195   2:14-cv-21352       Johnson v. C. R. Bard, Inc.                2327   2327 WAVE 8    Bard
196   2:14-cv-23172       Jenson et al v. C. R. Bard, Inc.           2327   2327 WAVE 8    Bard
197   2:13-cv-19725       Posey v. C. R. Bard, Inc.                  2327   2327 WAVE 8    Bard
198   2:13-cv-07822       Samora et al v. C. R. Bard, Inc.           2327   2327 WAVE 8    Bard
199   2:16-cv-07233       Quinnell et al v. C. R. Bard, Inc.         2327   2327 WAVE 8    Bard
200   2:12-cv-04996       Prezioso v. C. R. Bard, Inc. et al         2327   2327 WAVE 8    Bard
201   2:13-cv-16393       Perez v. C. R. Bard, Inc. et al            2327   2327 WAVE 8    Bard
                          Borucki v. Boston Scientific Corporation
202   2:16-cv-06048       et al                                      2327   2327 WAVE 8    Bard; Boston
203   2:12-cv-05620       Maynard v. C. R. Bard, Inc. et al          2327   2327 WAVE 8    Bard; Boston; Coloplast
204   2:12-cv-04039       Febus v. C. R. Bard, Inc. et al            2327   2327 WAVE 8    Bard; Boston; Coloplast
205   2:13-cv-22370       Gardiner et al v. C. R. Bard, Inc. et al   2327   2327 WAVE 8    Bard; Boston; Coloplast
206   2:14-cv-08064       Crawford et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Bard; Boston; Ethicon
207   2:13-cv-19070       Stokes v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Boston; Ethicon
208   2:12-cv-01976       Hughes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Bard; Boston; Ethicon
209   2:12-cv-03044       LaMarca et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Boston; Ethicon
210   2:13-cv-16435       Gould v. Ethicon, Inc. et al               2327   2327 WAVE 8    Bard; Boston; Ethicon
211   2:13-cv-03953       Hansen et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Bard; Boston; Ethicon
212   2:13-cv-26904       Sharp et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Bard; Boston; Ethicon
213   2:13-cv-19973       Bruce et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Bard; Boston; Ethicon
214   2:13-cv-20086       Chelala et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Boston; Ethicon
215   2:14-cv-07706       Vasconcelos et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Bard; Ethicon
216   2:12-cv-05048       Moore v. Ethicon, Inc. et al               2327   2327 WAVE 8    Bard; Ethicon
217   2:15-cv-07897       Weaver v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
218   2:15-cv-07596       Jarvis v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
219   2:13-cv-23383       Morgenstern et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Bard; Ethicon
220   2:16-cv-07103       Bohartz v. Ethicon et al                   2327   2327 WAVE 8    Bard; Ethicon
221   2:13-cv-02249       Miller v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
222   2:13-cv-03310       Melton v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
223   2:13-cv-09537       Jurva v. Ethicon, Inc. et al               2327   2327 WAVE 8    Bard; Ethicon
224   2:16-cv-00935       Davila v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
225   2:13-cv-13549       Collins et al v. Johnson & Johnson et al   2327   2327 WAVE 8    Bard; Ethicon
226   2:16-cv-07104       Borucki v. Johnson & Johnson et al         2327   2327 WAVE 8    Bard; Ethicon
227   2:14-cv-07254       Tolar v. Ethicon, Inc. et al               2327   2327 WAVE 8    Bard; Ethicon
228   2:14-cv-07305       Suddeth v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
229   2:14-cv-07458       O&#039;Hara v. Ethicon, Inc. et al         2327   2327 WAVE 8    Bard; Ethicon
230   2:14-cv-08706       Hill v. Ethicon, Inc. et al                2327   2327 WAVE 8    Bard; Ethicon
231   2:14-cv-08721       Howell v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
232   2:14-cv-08906       Powers v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 8 of 51 PageID #: 189286
                                                       EXHIBIT A

       Civil Action No.                    Case Style              MDL       Wave Flag    Remaining Defendants
233   2:14-cv-09040       Webber v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
234   2:14-cv-09047       Bell v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
235   2:14-cv-09280       Einspahr et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Bard; Ethicon
236   2:14-cv-12912       Roper et al v. Johnson & Johnson et al   2327   2327 WAVE 8    Bard; Ethicon
237   2:13-cv-12480       Sanders et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Bard; Ethicon
238   2:14-cv-19540       Hollinger et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Bard; Ethicon
239   2:14-cv-25274       Travis v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
240   2:14-cv-20758       May v. Ethicon, Inc. et al               2327   2327 WAVE 8    Bard; Ethicon
241   2:14-cv-29519       Sacks v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
242   2:14-cv-26048       Stidham v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
243   2:14-cv-21966       Berden et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Bard; Ethicon
244   2:13-cv-18008       Daoust v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
245   2:14-cv-22193       Hedge v. Ethicon, Inc. et al.            2327   2327 WAVE 8    Bard; Ethicon
246   2:14-cv-29972       Norwood et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Bard; Ethicon
247   2:13-cv-04866       Childs v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
248   2:14-cv-23512       Jackson et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Bard; Ethicon
249   2:13-cv-06636       Moore v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
250   2:15-cv-03756       Brooks v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
251   2:13-cv-26091       Jackson v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
252   2:14-cv-24557       Corrao et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Bard; Ethicon
253   2:14-cv-24856       Valenzuela v. Ethicon, Inc. et al        2327   2327 WAVE 8    Bard; Ethicon
254   2:15-cv-04178       Price et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Ethicon
255   2:14-cv-26701       Mackin v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
256   2:15-cv-02849       Trawick v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
257   2:15-cv-13234       Hunter v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
258   2:15-cv-09298       Sutton et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Bard; Ethicon
259   2:15-cv-07350       White et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Ethicon
260   2:13-cv-29765       Marshall v. Ethicon, Inc. et al          2327   2327 WAVE 8    Bard; Ethicon
261   2:16-cv-01918       Jenkins v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
262   2:16-cv-02005       Loiacano et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Bard; Ethicon
263   2:15-cv-16303       Marshall v. Ethicon, Inc. et al          2327   2327 WAVE 8    Bard; Ethicon
264   2:15-cv-16326       Slack v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
265   2:16-cv-06766       Cantoreggi v. Ethicon, Inc. et al        2327   2327 WAVE 8    Bard; Ethicon
266   2:16-cv-07543       Varner et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Bard; Ethicon
267   2:16-cv-00085       Harper et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Bard; Ethicon
268   2:16-cv-09003       Quinn et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Ethicon
269   2:17-cv-00401       Davis v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
270   2:16-cv-09525       Wise v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
271   2:17-cv-00745       Rockafellow v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Ethicon
272   2:16-cv-10320       Wolf v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
273   2:17-cv-02265       Schubert v. Ethicon, Inc. et al          2327   2327 WAVE 8    Bard; Ethicon
274   2:13-cv-31963       Banks v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
275   2:16-cv-04129       Veiga et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Ethicon
276   2:16-cv-10146       Smiley v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
277   2:16-cv-03549       Davis v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
278   2:16-cv-04716       Brown et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Bard; Ethicon
279   2:17-cv-01536       Swafford v. Ethicon, Inc. et al          2327   2327 WAVE 8    Bard; Ethicon
280   2:14-cv-13434       Gouldhawke v. Ethicon, Inc. et al        2327   2327 WAVE 8    Bard; Ethicon
281   2:14-cv-24092       Walker et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Bard; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 9 of 51 PageID #: 189287
                                                        EXHIBIT A

       Civil Action No.                     Case Style                   MDL       Wave Flag    Remaining Defendants
282   2:14-cv-24479       Peltier-Ettiene et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Bard; Ethicon
283   2:15-cv-02536       Boyette v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Bard; Ethicon
284   2:15-cv-02905       Fish et al v. Ethicon, Inc. et al              2327   2327 WAVE 8    Bard; Ethicon
285   2:15-cv-13797       Papasan v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Bard; Ethicon
286   2:15-cv-14234       Levesque et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Bard; Ethicon
287   2:15-cv-00693       Ross v. Ethicon, Inc. et al                    2327   2327 WAVE 8    Bard; Ethicon
288   2:16-cv-01229       Medina et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
289   2:16-cv-00417       Killion v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Bard; Ethicon
290   2:16-cv-03370       Cosme et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
291   2:16-cv-07723       Stokes v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Bard; Ethicon
292   2:16-cv-09068       Thurlo v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Bard; Ethicon
293   2:16-cv-01705       Griffin et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
294   2:16-cv-10496       Schmidt et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
295   2:12-cv-02422       Blevins v. Johnson & Johnson et al             2327   2327 WAVE 8    Bard; Ethicon
296   2:12-cv-03045       Myers et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
297   2:12-cv-05474       Bontrager v. Ethicon, Inc. et al               2327   2327 WAVE 8    Bard; Ethicon
298   2:12-cv-05479       Chapman et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
299   2:12-cv-07354       Finley v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Bard; Ethicon
300   2:13-cv-00001       Dollah v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Bard; Ethicon
301   2:14-cv-17178       Lenigar et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
302   2:13-cv-22743       Wainwright et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Bard; Ethicon
303   2:13-cv-16878       Walker v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Bard; Ethicon
304   2:13-cv-23384       Lewey v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Bard; Ethicon
305   2:13-cv-23505       Arendsen et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Bard; Ethicon
306   2:13-cv-17396       Adams et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
307   2:13-cv-19313       Stricklin et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Bard; Ethicon
308   2:13-cv-07220       Lara v. Ethicon, Inc. et al                    2327   2327 WAVE 8    Bard; Ethicon
309   2:13-cv-19589       Owens et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
310   2:13-cv-09297       Deckard v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Bard; Ethicon
311   2:13-cv-09643       Lewis et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Bard; Ethicon
312   2:13-cv-29843       Loper v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Bard; Ethicon
313   2:13-cv-30772       Mangino et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Bard; Ethicon
314   2:14-cv-14724       Rodriguez et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Bard; Ethicon
315   2:13-cv-11726       Sandoval v. Ethicon, Inc. et al                2327   2327 WAVE 8    Bard; Ethicon
316   2:12-cv-06860       Monroe et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Bard; Ethicon
317   2:14-cv-05159       McCormick et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Bard; Ethicon
318   2:13-cv-08360       Sells v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Bard; Ethicon
319   2:13-cv-26736       Reynolds v. Ethicon, Inc. et al                2327   2327 WAVE 8    Bard; Ethicon
320   2:13-cv-10156       Miller v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Bard; Ethicon
321   2:12-cv-04366       Martinez et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Bard; Ethicon
322   2:15-cv-14133       Schuler v. Boston Scientific Corporation       2327   2327 WAVE 8    Boston
323   2:12-cv-04004       Wynn et al v. Boston Scientific                2327   2327 WAVE 8    Boston
324   2:15-cv-07908       Trevino v. Boston Scientific Corporation       2327   2327 WAVE 8    Boston
                          Hobbs et al v. Boston Scientific
325   2:16-cv-03863       Corporation                                    2327   2327 WAVE 8    Boston
326   2:14-cv-04751       Huff v. Boston Scientific Corporation          2327   2327 WAVE 8    Boston
327   2:14-cv-12924       Rudicil v. Boston Scientific Corporation       2327   2327 WAVE 8    Boston
328   2:14-cv-13188       Kent et al v. Boston Scientific Corporation    2327   2327 WAVE 8    Boston
329   2:14-cv-13456       Smith v. Boston Scientific Corporation         2327   2327 WAVE 8    Boston
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 10 of 51 PageID #: 189288
                                                       EXHIBIT A

       Civil Action No.                     Case Style                  MDL      Wave Flag   Remaining Defendants
                          Gerber et al v. Boston Scientific
330   2:14-cv-11075       Corporation                                   2327   2327 WAVE 8   Boston
                          Lampel et al v. Boston Scientific
331   2:14-cv-12449       Corporation                                   2327   2327 WAVE 8   Boston
332   2:14-cv-12811       St. Clair v. Boston Scientific Corporation    2327   2327 WAVE 8   Boston
                          Bennett et al v. Boston Scientific
333   2:14-cv-17078       Corporation                                   2327   2327 WAVE 8   Boston
                          Gerletti et al v. Boston Scientific
334   2:14-cv-19620       Corporation                                   2327   2327 WAVE 8   Boston
335   2:14-cv-28240       Stephens v. Boston Scientific Corporation     2327   2327 WAVE 8   Boston
336   2:14-cv-23036       Johnson v. Boston Scientific Corporation      2327   2327 WAVE 8   Boston
337   2:14-cv-23049       Davis v. Boston Scientific Corporation        2327   2327 WAVE 8   Boston
338   2:14-cv-28461       Copeland v. Boston Scientific Corporation     2327   2327 WAVE 8   Boston
339   2:13-cv-19729       Ritchie v. Boston Scientific Corporation      2327   2327 WAVE 8   Boston
340   2:14-cv-30588       Long et al v. Boston Scientific               2327   2327 WAVE 8   Boston
                          Dymerets et al v. Boston Scientific
341   2:15-cv-08429       Corporation                                   2327   2327 WAVE 8   Boston
342   2:15-cv-08492       Haley et al v. Boston Scientific              2327   2327 WAVE 8   Boston
343   2:15-cv-08731       Burton v. Boston Scientific Corporation       2327   2327 WAVE 8   Boston
                          Wedemeyer v. Boston Scientific
344   2:15-cv-08821       Corporation                                   2327   2327 WAVE 8   Boston
345   2:15-cv-08894       Gimenez v. Boston Scientific Corporation      2327   2327 WAVE 8   Boston
                          Wright et al v. Boston Scientific
346   2:14-cv-31272       Corporation                                   2327   2327 WAVE 8   Boston
347   2:14-cv-31364       Welsh et al v. Boston Scientific              2327   2327 WAVE 8   Boston
                          Nichols et al v. Boston Scientific
348   2:14-cv-31487       Corporation                                   2327   2327 WAVE 8   Boston
                          Senechal et al v. Boston Scientific
349   2:15-cv-14996       Corporation                                   2327   2327 WAVE 8   Boston
350   2:15-cv-12686       Terry et al v. Boston Scientific              2327   2327 WAVE 8   Boston
351   2:15-cv-16280       Slater v. Boston Scientific Corporation       2327   2327 WAVE 8   Boston
352   2:15-cv-08020       Brawley v. Boston Scientific Corporation      2327   2327 WAVE 8   Boston
353   2:16-cv-09991       Brothers v. Boston Scientific Corporation     2327   2327 WAVE 8   Boston
354   2:16-cv-08549       Burden v. Boston Scientific Corporation       2327   2327 WAVE 8   Boston
355   2:16-cv-09651       Copley v. Ethicon, Inc.                       2327   2327 WAVE 8   Boston
356   2:17-cv-03011       Worcester v. Ethicon, Inc. et al              2327   2327 WAVE 8   Boston
357   2:17-cv-00909       Swaney v. Boston Scientific Corporation       2327   2327 WAVE 8   Boston
358   2:16-cv-00625       Fouse et al v. Boston Scientific              2327   2327 WAVE 8   Boston
                          Lichteberger v. Boston Scientific
359   2:16-cv-11559       Corporation                                   2327   2327 WAVE 8   Boston
360   2:16-cv-12536       Kessler v. Boston Scientific Corporation      2327   2327 WAVE 8   Boston
361   2:16-cv-03605       Holt et al v. Boston Scientific Corporation   2327   2327 WAVE 8   Boston
362   2:13-cv-33527       Budge et al v. Boston Scientific              2327   2327 WAVE 8   Boston
                          O&#039;Sullivan et al v. Boston
363   2:13-cv-33839       Scientific Corporation                        2327   2327 WAVE 8   Boston
                          Koenigstein et al v. Boston Scientific
364   2:14-cv-00457       Corporation                                   2327   2327 WAVE 8   Boston
365   2:16-cv-04483       Baker v. Boston Scientific Corporation        2327   2327 WAVE 8   Boston
366   2:14-cv-23673       Wilder v. Boston Scientific Corporation       2327   2327 WAVE 8   Boston
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 11 of 51 PageID #: 189289
                                                       EXHIBIT A

       Civil Action No.                     Case Style                  MDL       Wave Flag    Remaining Defendants
367   2:12-cv-01525       Fugate et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
368   2:12-cv-03954       Busby v. Boston Scientific Corporation et     2327   2327 WAVE 8    Boston; Ethicon
369   2:13-cv-22103       Hitt et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
370   2:12-cv-04993       Vaughan v. Johnson & Johnson et al            2327   2327 WAVE 8    Boston; Ethicon
371   2:12-cv-05039       Thompson v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
372   2:12-cv-03984       McClave v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
373   2:12-cv-00484       Stallman et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
374   2:12-cv-01635       Helton et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
                          O&#039;Fallon et al v. Boston Scientific
375   2:14-cv-30122       Corporation et al                             2327   2327 WAVE 8    Boston; Ethicon
                          Melton et al v. Boston Scientific
376   2:14-cv-27260       Corporation et al                             2327   2327 WAVE 8    Boston; Ethicon
377   2:14-cv-27262       Dent v. Boston Scientific Corporation et al   2327   2327 WAVE 8    Boston; Ethicon
                          Bartman et al v. Boston Scientific
378   2:14-cv-27267       Corporation et al                             2327   2327 WAVE 8    Boston; Ethicon
379   2:14-cv-29254       Vitale et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
380   2:16-cv-11980       Tallo v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon
381   2:12-cv-00513       Lester et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
                          Holt et al v. Boston Scientific Corporation
382   2:14-cv-27261       et al                                         2327   2327 WAVE 8    Boston; Ethicon
                          Musewicz et al v. Boston Scientific
383   2:14-cv-27281       Corporation et al                             2327   2327 WAVE 8    Boston; Ethicon
384   2:12-cv-03844       Branson v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
385   2:12-cv-03902       Kell v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Boston; Ethicon
386   2:12-cv-03920       Pamperin v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
                          Ramirez et al v. Ethicon Women&#039;s
387   2:12-cv-03582       Health and Urology et al                      2327   2327 WAVE 8    Boston; Ethicon
388   2:13-cv-04726       Fortuna v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
389   2:16-cv-09570       Shepherd v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
390   2:16-cv-07101       Borucki v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
391   2:13-cv-26638       Nelson et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
392   2:15-cv-12274       Klein v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon
393   2:13-cv-20147       Strickland et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
394   2:15-cv-01425       Coulombe et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
395   2:14-cv-01222       Slaven et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
396   2:12-cv-03797       Ogg v. Ethicon, Inc. et al                    2327   2327 WAVE 8    Boston; Ethicon
397   2:14-cv-04529       Mancil et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
398   2:12-cv-05647       Davis v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon
399   2:13-cv-12144       Charland et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
400   2:12-cv-06596       Warren et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
401   2:12-cv-06655       Bates v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon
402   2:12-cv-08578       Elliott et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
403   2:12-cv-09865       Sloane v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
404   2:14-cv-06642       Bruner v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
405   2:14-cv-07637       Blythe v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
406   2:14-cv-08598       Pittman v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
407   2:14-cv-13246       Melari et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
408   2:14-cv-13306       Crocker v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
409   2:14-cv-14685       Idzior et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 12 of 51 PageID #: 189290
                                                        EXHIBIT A

       Civil Action No.                    Case Style               MDL       Wave Flag    Remaining Defendants
410   2:14-cv-12511       Albright et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
411   2:14-cv-12764       Heywood et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
412   2:13-cv-12837       Anthony et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
413   2:14-cv-16291       Ahrens et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
414   2:14-cv-17402       Shuter et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
415   2:14-cv-18006       Winter v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
416   2:14-cv-18115       Marx v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
417   2:14-cv-18567       Steadman v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
418   2:14-cv-18568       Finegan et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
419   2:14-cv-18755       Bergeron v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
420   2:14-cv-20375       Whitish et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
421   2:14-cv-25212       Keller v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
422   2:13-cv-01180       Hook et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
423   2:13-cv-16955       Baya et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
424   2:15-cv-00801       Zimmerman et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Boston; Ethicon
425   2:14-cv-25882       Thompson v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
426   2:13-cv-03048       Kyser v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
427   2:13-cv-24024       Devoe v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
428   2:13-cv-03118       Nance v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
429   2:14-cv-21476       Tascone et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
430   2:13-cv-03651       Hicks et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
431   2:14-cv-22115       Hyde v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
432   2:14-cv-22137       Bickford et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
433   2:14-cv-22426       Wyatt et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
434   2:14-cv-22465       Saavedra et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
435   2:14-cv-22504       Sonnino-Cray v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
436   2:14-cv-22546       Blair v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
437   2:15-cv-01436       Davidson et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
438   2:14-cv-22646       Garratt v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
439   2:14-cv-22704       McCrory et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
440   2:13-cv-04844       Gonzalez et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
441   2:13-cv-05254       Richardson et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Boston; Ethicon
442   2:14-cv-23146       Baggette v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
443   2:14-cv-23225       Nelson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
444   2:13-cv-19060       Morrison v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
445   2:13-cv-19164       Smith v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
446   2:13-cv-06188       Koch v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
447   2:14-cv-30273       Thompson v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
448   2:14-cv-30324       Torres et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
449   2:14-cv-30327       McCoy et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
450   2:13-cv-25557       Broussard v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
451   2:14-cv-23932       Mosley et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
452   2:13-cv-07008       Richardson v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
453   2:14-cv-28656       Kostelac v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
454   2:15-cv-02413       LeMay v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
455   2:15-cv-05556       Spencer v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
456   2:14-cv-28741       Cave et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
457   2:13-cv-19615       Terpstra v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
458   2:15-cv-05834       Phillips v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 13 of 51 PageID #: 189291
                                                          EXHIBIT A

       Civil Action No.                     Case Style                MDL       Wave Flag    Remaining Defendants
459   2:15-cv-02609       Milburn-Estes v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
460   2:14-cv-30531       Tomelleri et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
461   2:14-cv-30559       Alejandre v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
462   2:15-cv-06745       Barr-Rowe v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
463   2:14-cv-26832       Ross et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
464   2:14-cv-26954       Unger v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
465   2:14-cv-30811       Good v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
466   2:15-cv-04384       Rice et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
467   2:15-cv-04484       Barrow v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
468   2:13-cv-20783       Plant v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
469   2:15-cv-04505       McCormick v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
470   2:13-cv-27605       Smith v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
471   2:15-cv-08261       Strefling et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
472   2:15-cv-11634       Alvarez et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
473   2:15-cv-13080       Kennedy et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
474   2:15-cv-08717       Lyons et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
475   2:15-cv-09002       Gilliss v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
476   2:15-cv-09071       Meadows v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
477   2:15-cv-09077       Peterson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
478   2:14-cv-31362       Davis et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
479   2:14-cv-31368       Stueven et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
480   2:14-cv-31442       Thomas et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
481   2:15-cv-07202       Corby v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
482   2:14-cv-31475       Hodnett et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
483   2:15-cv-09478       Folsom v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
484   2:15-cv-09504       Evans v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
485   2:15-cv-09543       Arnold v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
486   2:15-cv-07215       Lawrence et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
487   2:13-cv-28334       Rathbun v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
488   2:15-cv-13801       Brashears v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
489   2:15-cv-09764       Weil v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
490   2:15-cv-11900       Hooker et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
491   2:15-cv-10023       Beynon et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
492   2:15-cv-10080       Graff et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
493   2:15-cv-10105       Roth v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
494   2:13-cv-29574       Rushing v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
495   2:15-cv-11337       Mazza v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
496   2:15-cv-15000       Settle v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
497   2:15-cv-14300       Stanley v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
498   2:15-cv-15381       Sheppard v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
499   2:15-cv-14469       Minnick v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
500   2:15-cv-07523       Finley v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
501   2:15-cv-14554       Brennan et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
502   2:15-cv-15552       O&#039;Dell v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
503   2:15-cv-15594       Phillips v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
504   2:15-cv-14677       Sherman et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
505   2:16-cv-03253       Billingsley et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Boston; Ethicon
506   2:15-cv-14879       Ben v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon
507   2:15-cv-14884       Lancaster et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 14 of 51 PageID #: 189292
                                                        EXHIBIT A

       Civil Action No.                     Case Style              MDL       Wave Flag    Remaining Defendants
508   2:15-cv-14901       Goodman et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
509   2:16-cv-01977       Kern v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
510   2:15-cv-15742       Grady v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
511   2:16-cv-02142       Bills et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
512   2:16-cv-02299       Koeppe v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
513   2:15-cv-15945       Garde v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
514   2:16-cv-02919       Dashefsky v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
515   2:16-cv-02995       Miles v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
516   2:16-cv-03354       Hachey v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
517   2:16-cv-06793       Faher et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
518   2:16-cv-05808       Hall et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
519   2:16-cv-06817       Gee v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
520   2:16-cv-06863       Apilado v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
521   2:16-cv-06962       Jones v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
522   2:16-cv-07022       Parr et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
523   2:16-cv-07151       Spradlin et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
524   2:16-cv-07296       Jordan et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
525   2:16-cv-07545       Aviles v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
526   2:16-cv-07774       Davis et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
527   2:16-cv-06353       Hall v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
528   2:16-cv-07817       Blaylock v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
529   2:16-cv-07847       Scott et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
530   2:16-cv-00168       Jupinka et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
531   2:16-cv-09049       Walker v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
532   2:15-cv-07801       Barnes v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
533   2:16-cv-09170       Marcum v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
534   2:15-cv-07986       Bachman et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
535   2:16-cv-08245       Livesey v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
536   2:16-cv-08562       Duran v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
537   2:15-cv-08133       Hunter v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
538   2:16-cv-09489       Wallach v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
539   2:16-cv-09490       Urbanik v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
540   2:15-cv-08138       Mercer et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
541   2:17-cv-00602       Jones v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
542   2:17-cv-01091       Mays v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
543   2:17-cv-01545       Lewis v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
544   2:17-cv-00835       Hurst v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
545   2:16-cv-03455       Morris v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
546   2:17-cv-02918       Garza v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
547   2:17-cv-02920       Garelick v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
548   2:17-cv-02922       Felix et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
549   2:17-cv-02933       Owen v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
550   2:17-cv-02947       Henry v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
551   2:16-cv-03482       Yanakis v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
552   2:16-cv-10845       Taggart v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
553   2:17-cv-02438       Trinkle v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
554   2:16-cv-04095       Clements v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
555   2:17-cv-00093       Holmer et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
556   2:16-cv-10097       Harkey v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 15 of 51 PageID #: 189293
                                                         EXHIBIT A

       Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
557   2:16-cv-10110       Kuebler v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
558   2:13-cv-33038       Pavuk et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
559   2:16-cv-11421       Cunningham v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
560   2:16-cv-11496       Bouchelion v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
561   2:16-cv-11560       Tennyson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
562   2:16-cv-11622       Howell v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
563   2:16-cv-11693       Newsome et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
564   2:16-cv-12554       Meredith v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
565   2:17-cv-03843       Shutt et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
566   2:17-cv-03868       Conkin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
567   2:17-cv-03869       Brown v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
568   2:17-cv-03904       Gallaher v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
569   2:17-cv-04060       Palvic v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
570   2:17-cv-04168       Carpenter v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
571   2:17-cv-04360       Hamilton v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
572   2:16-cv-03563       Drew v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
573   2:17-cv-03712       Jones et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
574   2:16-cv-04903       Thomas v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
575   2:16-cv-04959       Asay v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
576   2:14-cv-01241       Byrnes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
577   2:14-cv-01502       Brown v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
578   2:14-cv-02388       Armour et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
579   2:14-cv-03865       Baker et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
580   2:12-cv-02483       McNabb v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
581   2:12-cv-02937       Bowden v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
582   2:12-cv-03041       Heinsch v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
583   2:12-cv-03043       Sergent et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
584   2:13-cv-11078       Pyc v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
585   2:12-cv-05284       Rockett v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
586   2:13-cv-12166       Wood v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
587   2:13-cv-12172       Cucuzella et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
588   2:12-cv-06539       Howard v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
589   2:12-cv-07092       Tait v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
590   2:12-cv-07145       Caldwell et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
591   2:12-cv-07321       Hawkins et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
592   2:12-cv-07421       Hughes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
593   2:12-cv-07799       Peters v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
594   2:12-cv-08391       Howard v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
595   2:12-cv-08616       Carver v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
596   2:12-cv-08983       Cooper-Payne v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
597   2:12-cv-09457       Cape v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
598   2:12-cv-09944       Ligon et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
599   2:13-cv-00007       Osborne v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
600   2:13-cv-00179       Brown v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
601   2:13-cv-00222       Fenceroy et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
602   2:14-cv-07476       Robello v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
603   2:14-cv-07618       Rextraw et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
604   2:14-cv-13236       Ferrell et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
605   2:14-cv-10869       Tomten et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 16 of 51 PageID #: 189294
                                                         EXHIBIT A

       Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
606   2:14-cv-11071       Fleming et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
607   2:14-cv-11832       Walker v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
608   2:14-cv-12485       Stemper v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
609   2:14-cv-15044       Wooley v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
610   2:14-cv-15812       Blair et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
611   2:13-cv-12993       Livingston v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
612   2:14-cv-16648       Boothe v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
613   2:14-cv-16802       Emerick et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
614   2:13-cv-13247       Buck v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon
615   2:13-cv-13338       Clay et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
616   2:13-cv-13401       Priest v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
617   2:13-cv-13604       Zeephat v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
618   2:13-cv-13740       Peterson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
619   2:13-cv-13852       Wessner et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
620   2:13-cv-14083       Parnell et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
621   2:13-cv-14992       Valerio et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
622   2:13-cv-15018       Harrison v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
623   2:13-cv-15718       Payton v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
624   2:13-cv-15937       Presser et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
625   2:13-cv-22134       DeMasi et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
626   2:13-cv-00826       Timmerman v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
627   2:13-cv-22831       Oliver et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
628   2:13-cv-16741       Fields v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
629   2:13-cv-01565       Sherman et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
630   2:13-cv-01680       Westmoreland v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
631   2:13-cv-01704       Smith et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
632   2:13-cv-01705       Chavis v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
633   2:13-cv-23377       King et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
634   2:13-cv-16859       Kennedy et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
635   2:13-cv-23379       Baisden et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
636   2:13-cv-01799       Stumpf et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
637   2:13-cv-01801       Lowell et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
638   2:13-cv-02010       Tiberi et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
639   2:13-cv-23561       Elmquist v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
640   2:13-cv-02664       Ramsey et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
641   2:13-cv-03073       Marsh v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
642   2:13-cv-24016       Wilson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
643   2:13-cv-03313       Hurst et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
644   2:13-cv-24458       Jones et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
645   2:13-cv-04693       Hite et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
646   2:13-cv-24859       Ellington et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Boston; Ethicon
647   2:13-cv-18573       Clark v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
648   2:13-cv-05105       Pfeffer et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Boston; Ethicon
649   2:13-cv-18766       Peterson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Boston; Ethicon
650   2:13-cv-05889       Massey et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Boston; Ethicon
651   2:13-cv-25636       Jansen v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
652   2:13-cv-06847       Cymerman v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
653   2:13-cv-19753       Hunt et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
654   2:13-cv-08534       Brown et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 17 of 51 PageID #: 189295
                                                        EXHIBIT A

       Civil Action No.                     Case Style                   MDL       Wave Flag    Remaining Defendants
655   2:13-cv-26866       Square v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon
656   2:13-cv-26912       Herriott et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
657   2:13-cv-08674       Bogie v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Boston; Ethicon
658   2:13-cv-20549       Peabody v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon
659   2:13-cv-21852       Henderson et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Boston; Ethicon
660   2:13-cv-21854       Powers v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon
661   2:13-cv-10146       Madden et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
662   2:13-cv-10422       Atkins et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
663   2:13-cv-10755       Becerra et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
664   2:13-cv-10765       Hill et al v. Ethicon, Inc. et al              2327   2327 WAVE 8    Boston; Ethicon
665   2:13-cv-10866       Johnson et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
666   2:13-cv-29228       Peterson et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Boston; Ethicon
667   2:13-cv-30196       Lopez v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Boston; Ethicon
668   2:13-cv-30645       Sims v. Ethicon, Inc. et al                    2327   2327 WAVE 8    Boston; Ethicon
669   2:13-cv-30868       Smith et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon
670   2:13-cv-31503       Wyldes et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Boston; Ethicon
671   2:13-cv-31903       Christian v. Ethicon, Inc. et al               2327   2327 WAVE 8    Boston; Ethicon
672   2:13-cv-31941       Cartner et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Boston; Ethicon
673   2:14-cv-00163       Davis v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Boston; Ethicon
674   2:14-cv-24387       Smoot v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Boston; Ethicon; Coloplast
675   2:17-cv-04515       Trammell v. Ethicon, Inc. et al                2327   2327 WAVE 8    Boston; Ethicon; Coloplast
676   2:13-cv-10088       Bisso et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Boston; Ethicon; Coloplast
677   2:14-cv-10663       Edwards v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Boston; Ethicon; Coloplast
678   2:13-cv-18603       Medina v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Boston; Ethicon; Coloplast
679   2:14-cv-27204       Mathes v. Coloplast Corp.                      2327   2327 WAVE 8    Coloplast
680   2:14-cv-10162       Caddy v. Coloplast Corp.                       2327   2327 WAVE 8    Coloplast
681   2:13-cv-14634       Abad v. Ethicon, Inc. et al                    2327   2327 WAVE 8    Coloplast
682   2:13-cv-15921       Civalier et al v. Mentor Worldwide LLC         2327   2327 WAVE 8    Coloplast
683   2:15-cv-00861       Zeagler v. Coloplast Corp.                     2327   2327 WAVE 8    Coloplast
684   2:13-cv-19167       Nye v. Mentor Worldwide LLC                    2327   2327 WAVE 8    Coloplast
685   2:13-cv-19598       Niswonger v. Mentor Worldwide LLC              2327   2327 WAVE 8    Coloplast
686   2:16-cv-06330       Harden v. Coloplast Corp.                      2327   2327 WAVE 8    Coloplast
687   2:12-cv-01954       Lawson v. Johnson & Johnson et al              2327   2327 WAVE 8    Coloplast
                          Correa et al v. Mentor Worldwide LLC et
688   2:13-cv-13714       al                                             2327   2327 WAVE 8    Coloplast
                          Shankweiler v. Mentor Worldwide LLC et
689   2:14-cv-21592       al                                             2327   2327 WAVE 8    Coloplast
690   2:14-cv-13352       Porter v. Mentor Worldwide LLC et al           2327   2327 WAVE 8    Coloplast
691   2:13-cv-32462       Anderson v. Mentor Worldwide LLC et al         2327   2327 WAVE 8    Coloplast
692   2:14-cv-17996       Metzgar et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
693   2:17-cv-04266       McFalls et al v. Caldera Medical, Inc. et al   2327   2327 WAVE 8    Ethicon
694   2:17-cv-04280       Killough v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
695   2:15-cv-15645       Montalvo et al v. Johnson and Johnson et       2327   2327 WAVE 8    Ethicon
696   2:13-cv-26237       Shahbaz et al v. Johnson & Johnson et al       2327   2327 WAVE 8    Ethicon
697   2:13-cv-06823       Rubio et al v. Johnson & Johnson et al         2327   2327 WAVE 8    Ethicon
698   2:17-cv-01356       McKenna v. Ethicon, Inc.                       2327   2327 WAVE 8    Ethicon
699   2:13-cv-30481       Braun v. Johnson & Johnson et al               2327   2327 WAVE 8    Ethicon
700   2:14-cv-17174       Sansabrino v. Johnson & Johnson, Inc. et       2327   2327 WAVE 8    Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 18 of 51 PageID #: 189296
                                                       EXHIBIT A

       Civil Action No.                    Case Style                   MDL      Wave Flag    Remaining Defendants
                          Murphy et al v. Johnson & Johnson, Inc.
701   2:14-cv-27445       et al                                         2327   2327 WAVE 8   Ethicon
702   2:17-cv-01431       Dowling v. Johnson & Johnson et al            2327   2327 WAVE 8   Ethicon
703   2:15-cv-04163       Hudspeth v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon
704   2:13-cv-27200       Pringle et al v. Ethicon, Inc. et al          2327   2327 WAVE 8   Ethicon
705   2:16-cv-01157       Marcotte v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon
706   2:15-cv-06253       Donaldson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8   Ethicon
707   2:13-cv-01573       Willet et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon
708   2:13-cv-21116       Winslow v. Johnson and Johnson et al          2327   2327 WAVE 8   Ethicon
709   2:13-cv-15701       Ainsworth v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon
                          Wilson v. Ethicon Women&#039;s Health
710   2:13-cv-07340       and Urology et al                             2327   2327 WAVE 8   Ethicon
711   2:13-cv-12710       Golden v. Ethicon, Inc. et al                 2327   2327 WAVE 8   Ethicon
712   2:13-cv-29593       Finley et al v. Johnson & Johnson, Inc. et    2327   2327 WAVE 8   Ethicon
713   2:16-cv-07244       Brantley v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon
714   2:17-cv-02381       Hertslet v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon
715   2:12-cv-04825       Dugas v. Ethicon, Inc. et al                  2327   2327 WAVE 8   Ethicon
716   2:15-cv-02446       Rolandson v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon
717   2:12-cv-02336       Wright v. Johnson & Johnson et al             2327   2327 WAVE 8   Ethicon
718   2:13-cv-14809       Neuhaus v. Johnson & Johnson et al            2327   2327 WAVE 8   Ethicon
719   2:15-cv-00848       Branning v. Johnson & Johnson et al           2327   2327 WAVE 8   Ethicon
720   2:16-cv-09201       Reddick v. Gynecare, Inc. et al               2327   2327 WAVE 8   Ethicon
721   2:13-cv-32350       Johnson et al v. Johnson & Johnson et al      2327   2327 WAVE 8   Ethicon
722   2:15-cv-12450       Alfermann et al v. Ethicon, Inc. et al        2327   2327 WAVE 8   Ethicon
723   2:16-cv-02544       Canazzi v. Ethicon, Inc. et al                2327   2327 WAVE 8   Ethicon
724   2:13-cv-14115       Holland et al v. Ethicon, Inc. et al          2327   2327 WAVE 8   Ethicon
725   2:15-cv-02062       Deveraux v. Johnson & Johnson Corp. et        2327   2327 WAVE 8   Ethicon
726   2:16-cv-00347       Godfrey v. Johnson & Johnson Corp. et al      2327   2327 WAVE 8   Ethicon
727   2:16-cv-09339       Jennings v. Johnson & Johnson Corp. et al     2327   2327 WAVE 8   Ethicon
728   2:13-cv-24683       Lennon et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon
729   2:13-cv-26794       O&#039;Neil v. Ethicon, Inc. et al            2327   2327 WAVE 8   Ethicon
730   2:16-cv-00021       Cano v. Ethicon, Inc. et al                   2327   2327 WAVE 8   Ethicon
731   2:13-cv-03108       Hagstrom v. Ethicon, Inc., et al              2327   2327 WAVE 8   Ethicon
732   2:14-cv-03449       Vosper et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon
733   2:16-cv-12028       Clark et al v. Ethicon, Inc. et al            2327   2327 WAVE 8   Ethicon
                          Tarantelli-Benjamin et al v. Ethicon, Inc.
734   2:14-cv-24623       et al                                         2327   2327 WAVE 8   Ethicon
735   2:12-cv-04281       Adipietro v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon
736   2:13-cv-23171       Carpenter v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon
737   2:11-cv-00974       White et al v. Ethicon, Inc. et al            2327   2327 WAVE 8   Ethicon
738   2:14-cv-27059       Allbritton et al v. Johnson & Johnson et al   2327   2327 WAVE 8   Ethicon
739   2:12-cv-02072       Pratt v. Ethicon, Inc. et al                  2327   2327 WAVE 8   Ethicon
740   2:16-cv-03893       Schoenecker v. Ethicon, Inc. et al            2327   2327 WAVE 8   Ethicon
741   2:15-cv-00905       Brough et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon
742   2:15-cv-00911       Eldreth et al v. Ethicon, Inc. et al          2327   2327 WAVE 8   Ethicon
743   2:15-cv-00928       Spadafore et al v. Ethicon, Inc. et al        2327   2327 WAVE 8   Ethicon
744   2:15-cv-00932       Toliver v. Ethicon, Inc. et al                2327   2327 WAVE 8   Ethicon
745   2:14-cv-30128       Gulley et al v. Johnson & Johnson et al       2327   2327 WAVE 8   Ethicon
746   2:14-cv-28346       Inners et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 19 of 51 PageID #: 189297
                                                       EXHIBIT A

       Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
747   2:15-cv-06181       Lewter v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
748   2:15-cv-08439       Murrah v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
749   2:16-cv-03894       Fletcher v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
750   2:16-cv-03935       Sandoval v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
751   2:15-cv-00930       Bagner v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
752   2:14-cv-30125       Peterson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
753   2:14-cv-28501       Kohn et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
754   2:14-cv-28533       Metcalf v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
755   2:14-cv-28538       Gerbino et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
756   2:14-cv-28542       Baca v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
757   2:14-cv-28544       Chester v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
758   2:14-cv-28548       Lepley v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
759   2:14-cv-30849       Sellers et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
760   2:14-cv-30883       Dombroski v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
761   2:14-cv-29089       Wheeler et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
762   2:14-cv-29091       Suarez et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
763   2:14-cv-29096       Washburn et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
764   2:14-cv-29115       Kinard v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
765   2:14-cv-29117       Sheaffer et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
766   2:14-cv-29124       Harhart v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
767   2:14-cv-29125       Hunt et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
768   2:14-cv-29126       McLaughlin v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
769   2:14-cv-29128       Jacobson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
770   2:14-cv-29129       Pearson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
771   2:14-cv-29130       Tobin et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
772   2:14-cv-29133       Dunn v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
773   2:14-cv-29138       Shannon v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
774   2:14-cv-29141       Buttino et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
775   2:14-cv-29174       Kelley et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
776   2:16-cv-03887       Markowski v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
777   2:16-cv-03889       Kent v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
778   2:16-cv-03890       Harris v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
779   2:16-cv-03929       Seidle v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
780   2:16-cv-03941       Edwards v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
781   2:16-cv-04263       Kosuda v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
                          Reif et al v. Ethicon Women&#039;s
782   2:14-cv-30129       Health and Urology et al                   2327   2327 WAVE 8    Ethicon
783   2:14-cv-00755       Rose v. Johnson & Johnson                  2327   2327 WAVE 8    Ethicon
784   2:13-cv-14888       Atkinson et al v. Ethicon, Inc.            2327   2327 WAVE 8    Ethicon
785   2:16-cv-03988       Butler et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
                          Torres Ortiz et al v. Johnson & Johnson,
786   2:12-cv-06199       Inc. et al                                 2327   2327 WAVE 8    Ethicon
787   2:16-cv-09008       Berg v. Johnson & Johnson, Inc. et al      2327   2327 WAVE 8    Ethicon
788   2:12-cv-00341       Brown et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
789   2:15-cv-03265       Nunn et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
790   2:15-cv-03266       Gray v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
791   2:15-cv-03277       Roberson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
792   2:14-cv-24274       Baumgardner et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
793   2:12-cv-04495       Anderson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 20 of 51 PageID #: 189298
                                                      EXHIBIT A

       Civil Action No.                   Case Style               MDL       Wave Flag    Remaining Defendants
794   2:13-cv-01916     VanPelt et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
                        Mitema v. Ethicon Women&#039;s
795   2:12-cv-05144     Health and Urology et al                   2327   2327 WAVE 8    Ethicon
796   2:12-cv-06033     Sugg et al v. Johnson & Johnson et al      2327   2327 WAVE 8    Ethicon
                        Tully-O&#039;Shea v. Johnson &
797   2:14-cv-12789     Johnson et al                              2327   2327 WAVE 8    Ethicon
798   2:15-cv-05197     French et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
799   2:13-cv-07262     Barnes et al v. Johnson & Johnson, et al   2327   2327 WAVE 8    Ethicon
800   2:13-cv-19178     Porras et al v. Ethicon, LLC               2327   2327 WAVE 8    Ethicon
801   2:13-cv-23546     Morales v. Ethicon, Inc.                   2327   2327 WAVE 8    Ethicon
802   2:14-cv-27250     Johns et al v. Ethicon, LLC                2327   2327 WAVE 8    Ethicon
803   2:13-cv-11283     Plemons v. Johnson & Johnson               2327   2327 WAVE 8    Ethicon
804   2:13-cv-12092     Patton et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
805   2:12-cv-06819     Fitt et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
806   2:12-cv-07229     Vo v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
807   2:12-cv-08095     Keimig v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
808   2:12-cv-09719     Woodell et al v. Ethicon, Inc.             2327   2327 WAVE 8    Ethicon
809   2:13-cv-00004     Kielbasa v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
810   2:13-cv-00006     Krage et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
811   2:14-cv-06204     Measamer et al v. Ethicon, LLC             2327   2327 WAVE 8    Ethicon
812   2:14-cv-07471     Clayton v. Ethicon, LLC                    2327   2327 WAVE 8    Ethicon
813   2:14-cv-07484     Craft v. Ethicon, LLC                      2327   2327 WAVE 8    Ethicon
814   2:14-cv-13322     Miller v. Ethicon, Inc.                    2327   2327 WAVE 8    Ethicon
815   2:14-cv-10683     Gardner v. Ethicon, Inc.                   2327   2327 WAVE 8    Ethicon
816   2:14-cv-12887     Anderson et al v. Ethicon, LLC             2327   2327 WAVE 8    Ethicon
817   2:13-cv-12725     Farner et al v. Ethicon, Inc.              2327   2327 WAVE 8    Ethicon
818   2:14-cv-16095     Krebs et al v. Ethicon, LLC                2327   2327 WAVE 8    Ethicon
819   2:14-cv-16211     Shook et al v. Ethicon, LLC                2327   2327 WAVE 8    Ethicon
820   2:13-cv-13786     Freeman et al v. Ethicon, LLC              2327   2327 WAVE 8    Ethicon
821   2:13-cv-15087     Patterson et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
822   2:13-cv-15407     Elberfeld v. Ethicon, LLC                  2327   2327 WAVE 8    Ethicon
823   2:13-cv-15408     Griffin v. Ethicon, LLC                    2327   2327 WAVE 8    Ethicon
824   2:13-cv-15540     Morales v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
825   2:13-cv-22928     March et al v. Ethicon, Inc.               2327   2327 WAVE 8    Ethicon
826   2:13-cv-17013     Banister v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
827   2:13-cv-24122     Sterling et al v. Ethicon, LLC             2327   2327 WAVE 8    Ethicon
828   2:13-cv-17475     Kopac v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
829   2:13-cv-03385     Lawrence et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
830   2:13-cv-17566     Tschoepe et al v. Ethicon, LLC             2327   2327 WAVE 8    Ethicon
831   2:13-cv-17629     Price et al v. Ethicon, LLC                2327   2327 WAVE 8    Ethicon
832   2:13-cv-17631     Boirard v. Ethicon, LLC                    2327   2327 WAVE 8    Ethicon
833   2:13-cv-17716     Beh et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
834   2:13-cv-18408     Pane v. Ethicon, LLC                       2327   2327 WAVE 8    Ethicon
835   2:13-cv-04596     Martin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
836   2:13-cv-04837     Jarrett et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
837   2:13-cv-18578     Loy v. Ethicon, LLC                        2327   2327 WAVE 8    Ethicon
838   2:13-cv-18615     Ethley v. Ethicon, LLC                     2327   2327 WAVE 8    Ethicon
839   2:13-cv-18718     Zentgraf et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
840   2:13-cv-18995     Parker et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 21 of 51 PageID #: 189299
                                                       EXHIBIT A

       Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
841   2:13-cv-05798       Martin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
842   2:13-cv-06802       Banks v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
843   2:13-cv-07161       Jones et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
844   2:13-cv-19657       Routt v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
845   2:14-cv-24497       Melhado v. Ethicon, LLC                    2327   2327 WAVE 8    Ethicon
846   2:13-cv-07875       Rhodes v. Ethicon, Inc.                    2327   2327 WAVE 8    Ethicon
847   2:13-cv-08070       Sanderford v. Johnson & Johnson            2327   2327 WAVE 8    Ethicon
848   2:13-cv-20410       Moore et al v. Ethicon, Inc.               2327   2327 WAVE 8    Ethicon
849   2:13-cv-20414       Westley v. Ethicon, Inc.                   2327   2327 WAVE 8    Ethicon
850   2:15-cv-04482       Robinson et al v. Ethicon, Inc.            2327   2327 WAVE 8    Ethicon
851   2:13-cv-20716       Lyons et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
852   2:13-cv-20807       Mayer v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
853   2:13-cv-09452       Pace et al v. Ethicon, Inc.                2327   2327 WAVE 8    Ethicon
854   2:13-cv-20964       Stevens et al v. Ethicon, LLC              2327   2327 WAVE 8    Ethicon
855   2:13-cv-10173       Novian et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
856   2:13-cv-10450       Birri et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
857   2:13-cv-10616       Bryant et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
858   2:13-cv-28150       Perry v. Ethicon, LLC                      2327   2327 WAVE 8    Ethicon
859   2:16-cv-02218       Bies v. Ethicon, Inc.                      2327   2327 WAVE 8    Ethicon
860   2:16-cv-02221       York v. Ethicon, Inc.                      2327   2327 WAVE 8    Ethicon
861   2:16-cv-02222       Napier et al v. Ethicon, Inc.              2327   2327 WAVE 8    Ethicon
862   2:16-cv-02223       Savoy et al v. Ethicon, Inc.               2327   2327 WAVE 8    Ethicon
863   2:16-cv-02228       Koenigs et al v. Ethicon, Inc.             2327   2327 WAVE 8    Ethicon
864   2:16-cv-02230       Pelkey et al v. Ethicon, Inc.              2327   2327 WAVE 8    Ethicon
865   2:16-cv-02233       Petty et al v. Ethicon, Inc.               2327   2327 WAVE 8    Ethicon
866   2:16-cv-02235       Moore et al v. Ethicon, Inc.               2327   2327 WAVE 8    Ethicon
867   2:16-cv-02236       Hudson et al v. Ethicon, Inc.              2327   2327 WAVE 8    Ethicon
868   2:16-cv-02261       Lemons v. Ethicon, Inc.                    2327   2327 WAVE 8    Ethicon
869   2:16-cv-02846       Powell v. Ethicon, Inc.                    2327   2327 WAVE 8    Ethicon
870   2:16-cv-08828       Hake et al v. Ethicon, Inc.                2327   2327 WAVE 8    Ethicon
871   2:17-cv-00576       Winebrenner v. Ethicon, Inc.               2327   2327 WAVE 8    Ethicon
872   2:16-cv-10773       Pusztai et al v. Ethicon, Inc.             2327   2327 WAVE 8    Ethicon
873   2:17-cv-03162       Dills v. Ethicon, Inc.                     2327   2327 WAVE 8    Ethicon
874   2:13-cv-32650       Kunkle v. Ethicon, LLC                     2327   2327 WAVE 8    Ethicon
875   2:17-cv-03978       Lueb v. Ethicon, Inc.                      2327   2327 WAVE 8    Ethicon
876   2:17-cv-03979       Castro et al v. Ethicon, Inc.              2327   2327 WAVE 8    Ethicon
877   2:16-cv-04257       Haney et al v. Ethicon, Inc.               2327   2327 WAVE 8    Ethicon
878   2:14-cv-00188       Sanford et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
879   2:14-cv-21267       Thomson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
880   2:12-cv-09928       White v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
881   2:14-cv-26371       Aswege v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
882   2:13-cv-04834       Maurer et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
883   2:13-cv-07455       Wagner v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
884   2:13-cv-16903       Atkin v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
885   2:16-cv-12118       Graziano v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
886   2:14-cv-01004       Steele et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
887   2:17-cv-01776       Leos et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
888   2:13-cv-18470       Eldridge v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
889   2:14-cv-27244       Travers et al v. Johnson & Johnson et al   2327   2327 WAVE 8    Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 22 of 51 PageID #: 189300
                                                       EXHIBIT A

       Civil Action No.                     Case Style                 MDL       Wave Flag    Remaining Defendants
890   2:16-cv-07137       Shreve v. Johnson & Johnson et al            2327   2327 WAVE 8    Ethicon
891   2:17-cv-01101       Siron v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
892   2:16-cv-09883       Pike et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
893   2:14-cv-17618       Markey v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
894   2:16-cv-00630       Cantrell v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
895   2:18-cv-00549       Johnson v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
896   2:14-cv-19918       Brown et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
897   2:13-cv-10163       Cook et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
898   2:15-cv-04441       Long et al v. Johnson & Johnson et al        2327   2327 WAVE 8    Ethicon
899   2:14-cv-18442       D&#039;Andrea et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
900   2:16-cv-06652       Thomas et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
901   2:16-cv-08215       Luellen v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
902   2:16-cv-11887       Sanders v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
903   2:14-cv-04151       Field et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
904   2:14-cv-04194       Hansen et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
905   2:14-cv-04262       Hutcheson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
906   2:16-cv-00490       Gonzalez v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
907   2:16-cv-03726       Bargiol et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
908   2:17-cv-01525       Morgan v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
909   2:17-cv-01815       Moore v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
910   2:13-cv-25020       Davis et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
911   2:14-cv-17237       Frame v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
912   2:14-cv-24216       Plotner v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
913   2:14-cv-05562       Bright et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
914   2:14-cv-20023       Shepherd v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
915   2:14-cv-31447       Tate et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
916   2:15-cv-11524       Buckler et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
917   2:16-cv-02158       East v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
918   2:14-cv-21297       Renick v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
919   2:14-cv-21530       Dahm v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
920   2:14-cv-21597       Fandl v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
921   2:14-cv-21906       Poss v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
922   2:14-cv-08652       Rushfeldt et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
923   2:15-cv-16426       Billdt et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
924   2:14-cv-17798       Chincarini v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
925   2:14-cv-01376       Sirko v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
926   2:14-cv-01382       Thompson v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
927   2:14-cv-01383       Wessel et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
928   2:14-cv-01385       Walker v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
929   2:14-cv-01388       Wildfong et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
930   2:12-cv-02296       Shull et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
931   2:12-cv-01565       Cottrell et al v. Johnson & Johnson et al    2327   2327 WAVE 8    Ethicon
932   2:12-cv-01767       Karlsson v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
933   2:13-cv-11087       Linder et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
934   2:13-cv-11098       Shank et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
935   2:13-cv-11173       Tuohy-Shutt v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
936   2:13-cv-11196       Johns v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
937   2:13-cv-11767       Smith et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
938   2:12-cv-05835       Young v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
        Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 23 of 51 PageID #: 189301
                                                        EXHIBIT A

       Civil Action No.                     Case Style              MDL       Wave Flag    Remaining Defendants
939   2:12-cv-05858       Locke et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
940   2:12-cv-06282       Vasquez et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
941   2:12-cv-06379       Ancona et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
942   2:12-cv-06604       Potter v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
943   2:12-cv-06734       Searle-Rittle v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
944   2:12-cv-07776       Salas v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
945   2:12-cv-08149       Vetter v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
946   2:12-cv-09074       Thompson et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
947   2:12-cv-09706       McCaffrey v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
948   2:12-cv-09712       Lynch et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
949   2:13-cv-00158       Roberts v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
950   2:14-cv-04738       Smith v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
951   2:14-cv-07417       Bucci v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
952   2:14-cv-07687       Pierce v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
953   2:14-cv-07716       Drury v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
954   2:14-cv-07930       Prentice v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
955   2:14-cv-08603       Townsend v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
956   2:14-cv-08709       Hupfer v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
957   2:14-cv-08915       Thomas et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
958   2:14-cv-09177       Hood v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
959   2:14-cv-09061       Dilley v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
960   2:14-cv-13329       Wood et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
961   2:14-cv-13773       Seid v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
962   2:14-cv-13781       Wright et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
963   2:14-cv-09559       Smith v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
964   2:14-cv-09620       Lewellen v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
965   2:14-cv-14441       Heide v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
966   2:14-cv-10229       Hackney et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
967   2:14-cv-10512       Wendelken et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
968   2:14-cv-11306       Hall v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
969   2:14-cv-07993       Jombock v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
970   2:14-cv-12542       Polese v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
971   2:14-cv-12626       Powers v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
972   2:14-cv-15754       Norwood v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
973   2:14-cv-15757       Marhefka et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
974   2:14-cv-15978       Suppa v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
975   2:14-cv-16020       Sullivan v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
976   2:14-cv-16230       Francis v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
977   2:13-cv-13147       Gingrich v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
978   2:13-cv-13380       Larson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
979   2:14-cv-17089       Phillips et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
980   2:14-cv-17152       Lusk v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
981   2:14-cv-17153       Casteel v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
982   2:14-cv-17341       Andras et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
983   2:14-cv-17342       Herr et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
984   2:13-cv-14319       Injasoulian v. Ethicon, LLC et al         2327   2327 WAVE 8    Ethicon
985   2:14-cv-17584       Patterson v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
986   2:14-cv-17637       Smith v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
987   2:14-cv-17889       Siegrist et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 24 of 51 PageID #: 189302
                                                         EXHIBIT A

        Civil Action No.                     Case Style                   MDL       Wave Flag    Remaining Defendants
988    2:14-cv-17913       Moyers et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
989    2:14-cv-18268       Jackson et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
990    2:14-cv-18397       Flath v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
991    2:14-cv-18410       Sperry v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
992    2:14-cv-18485       Varela v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
993    2:14-cv-18562       Willdermood et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
994    2:14-cv-18624       Walrond et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
995    2:14-cv-18705       Wenger et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
996    2:13-cv-16175       Sutton et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
997    2:13-cv-16260       Leising et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
998    2:13-cv-16353       Pahnke et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
999    2:15-cv-05504       Quackenbush et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1000   2:14-cv-18866       Bess v. Ethicon, Inc. et al                    2327   2327 WAVE 8    Ethicon
1001   2:14-cv-19005       Krieg v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1002   2:14-cv-19081       Johnson et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1003   2:14-cv-19083       Manning et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1004   2:14-cv-19117       Warner et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1005   2:14-cv-19224       Kohne v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1006   2:14-cv-19264       Herdus et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1007   2:14-cv-19682       Thomas et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1008   2:14-cv-19771       Debose et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1009   2:14-cv-19800       Loehr et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1010   2:14-cv-19907       Thomas v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1011   2:14-cv-20036       Evans et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1012   2:14-cv-20060       Fountaine v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1013   2:14-cv-20233       Injasoulian v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1014   2:14-cv-20307       Cummins v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1015   2:14-cv-20378       Ciecka et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1016   2:14-cv-20567       Beck v. Ethicon, Inc. et al                    2327   2327 WAVE 8    Ethicon
1017   2:14-cv-25113       Newbauer v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1018   2:13-cv-22539       Burton v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1019   2:13-cv-22565       Cunningham v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1020   2:13-cv-22567       Cohen et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1021   2:13-cv-22681       Andryscik et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1022   2:14-cv-25467       Jyrkinen v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1023   2:13-cv-00853       Axsom v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1024   2:13-cv-22692       Brooks et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1025   2:13-cv-01272       Gonzalez-Torres et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1026   2:13-cv-01522       Slone v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1027   2:13-cv-01663       Bowman v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1028   2:13-cv-01697       Mitchell et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1029   2:13-cv-01698       Vonach et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1030   2:14-cv-25732       Gibson v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1031   2:13-cv-01798       Kountz et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1032   2:13-cv-01991       Castillo et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1033   2:15-cv-00702       Guyette et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1034   2:15-cv-00706       Dixon et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1035   2:15-cv-00708       Bell et al v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1036   2:14-cv-29405       Smith et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 25 of 51 PageID #: 189303
                                                         EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
1037   2:14-cv-27487       DeBeneditto v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1038   2:14-cv-29446       Place et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1039   2:14-cv-29458       Deforest et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1040   2:13-cv-23712       Imhoff et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1041   2:14-cv-25800       Cullen et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1042   2:13-cv-23717       Bardo et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1043   2:14-cv-20578       Walker et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1044   2:14-cv-25802       Shaw et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1045   2:14-cv-20607       Rundle et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1046   2:14-cv-27551       Zachary et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1047   2:13-cv-23790       Vandewalker et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1048   2:14-cv-20814       Soto v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1049   2:13-cv-23944       Miranda v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1050   2:13-cv-23995       Landin et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1051   2:15-cv-00853       Minton v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1052   2:14-cv-29558       Smith v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1053   2:14-cv-29620       Castro et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1054   2:15-cv-00864       Gutierrez v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1055   2:14-cv-21212       Gonzales v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1056   2:14-cv-29621       Cannon et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1057   2:16-cv-05321       Kloiber et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1058   2:13-cv-24132       Kish et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1059   2:14-cv-29721       Mason et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1060   2:14-cv-21504       Tabor et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1061   2:15-cv-03182       Poore et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1062   2:14-cv-21516       Tennant v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1063   2:15-cv-00935       Sheppard et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1064   2:14-cv-26063       Bowling v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1065   2:14-cv-21593       Vittucci et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1066   2:15-cv-03184       Parker v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1067   2:13-cv-03279       Hill v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1068   2:13-cv-03281       Seely v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1069   2:14-cv-26096       Hejduk et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1070   2:15-cv-01025       Little v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1071   2:14-cv-21614       Westerman v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1072   2:15-cv-01062       Sinkovich et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1073   2:14-cv-21660       Horner et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1074   2:15-cv-01063       Long et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1075   2:15-cv-01064       Foley et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1076   2:14-cv-21827       Eschler v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1077   2:15-cv-03202       Dodson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1078   2:15-cv-01066       Rutherford v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1079   2:14-cv-26214       Lyman et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1080   2:13-cv-03724       Gardner v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1081   2:14-cv-22080       Beck et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1082   2:14-cv-22105       Bachmann v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1083   2:14-cv-22131       Beverly v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1084   2:14-cv-26340       Hull v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1085   2:14-cv-22371       Deluca et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 26 of 51 PageID #: 189304
                                                          EXHIBIT A

        Civil Action No.                    Case Style                MDL       Wave Flag    Remaining Defendants
1086   2:14-cv-22376       Fales v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1087   2:14-cv-22377       Faulkner v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1088   2:14-cv-22378       Fernandez et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1089   2:14-cv-22423       Rarrat et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1090   2:14-cv-22427       Reeves v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1091   2:14-cv-22431       Fox v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1092   2:14-cv-27883       Daniel v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1093   2:14-cv-22441       Ren et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1094   2:14-cv-22458       Rivera et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1095   2:14-cv-22463       Putnam v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1096   2:15-cv-03305       Russell v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1097   2:15-cv-03306       Haizlip et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1098   2:15-cv-03317       Jung et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1099   2:14-cv-27926       Young et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1100   2:15-cv-01356       Harms et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1101   2:15-cv-03324       Smith v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1102   2:15-cv-03328       Rodriguez v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1103   2:13-cv-04087       Ouchida v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1104   2:14-cv-22476       Somersett et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1105   2:14-cv-22498       Giarrizzo v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1106   2:14-cv-22508       Howard v. Ethicon, Inc.                    2327   2327 WAVE 8    Ethicon
1107   2:14-cv-22529       Ferguson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1108   2:14-cv-22544       Thomas v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1109   2:15-cv-01389       Bender v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1110   2:14-cv-22596       Hall v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1111   2:14-cv-22607       Kern v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1112   2:13-cv-24720       Phillips v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1113   2:14-cv-22675       Losh et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1114   2:14-cv-22690       Maring et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1115   2:14-cv-22693       Knight et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1116   2:14-cv-22699       McCarthy v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1117   2:14-cv-22733       Monway v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1118   2:14-cv-22799       Hinkley et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1119   2:14-cv-22829       Stock v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1120   2:14-cv-22838       Sylven et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1121   2:15-cv-01541       Butler v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1122   2:14-cv-22864       White et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1123   2:15-cv-01546       Hill v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1124   2:13-cv-05120       Grubbs et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1125   2:13-cv-05127       Nave v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1126   2:15-cv-01555       Turner v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1127   2:14-cv-23035       Hudson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1128   2:15-cv-01599       Yetter v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1129   2:14-cv-23112       Lord et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1130   2:14-cv-30004       Bateman et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1131   2:14-cv-23300       Murphy v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1132   2:13-cv-19133       Armstrong v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1133   2:14-cv-23461       Othick v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1134   2:14-cv-23500       Kraska et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 27 of 51 PageID #: 189305
                                                          EXHIBIT A

        Civil Action No.                     Case Style                 MDL       Wave Flag    Remaining Defendants
1135   2:14-cv-23521       Bolton v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1136   2:14-cv-30224       Hoffman v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1137   2:15-cv-01768       Cagle v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1138   2:15-cv-01776       Heffelfinger et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
1139   2:13-cv-06215       Williams v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1140   2:13-cv-25272       Casperson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1141   2:13-cv-25292       McIntyre v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1142   2:13-cv-06571       Capes v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1143   2:13-cv-06573       Lawson v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1144   2:13-cv-06574       Nix et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1145   2:13-cv-06658       Beck et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1146   2:14-cv-28388       Whiteley v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1147   2:14-cv-23607       Lydon et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1148   2:13-cv-06679       Foster et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1149   2:13-cv-25625       Estrada et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1150   2:14-cv-28495       Koeppe v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1151   2:15-cv-02251       Stone-Coryell et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1152   2:14-cv-23912       Cundiff et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1153   2:13-cv-06860       Bagsby et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1154   2:14-cv-23933       Schurman v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1155   2:14-cv-24055       Connell et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1156   2:15-cv-05202       Segrist et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1157   2:14-cv-24096       Tindall v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1158   2:15-cv-05211       Cessna et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1159   2:15-cv-05220       Regino v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1160   2:15-cv-05270       Palmer v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1161   2:14-cv-24152       Ashley et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1162   2:15-cv-05279       Olsen et al v. Coloplast Corp. et al         2327   2327 WAVE 8    Ethicon
1163   2:14-cv-28635       Porogi et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1164   2:15-cv-03825       Stafford v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1165   2:14-cv-24222       Swavely v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1166   2:13-cv-07247       Boulette et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1167   2:15-cv-02386       Postell et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1168   2:15-cv-02394       Minor et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1169   2:15-cv-05352       Singer et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1170   2:15-cv-05397       Ballert et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1171   2:14-cv-24322       Mesey v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1172   2:15-cv-05597       Priest v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1173   2:15-cv-05599       Jens et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1174   2:15-cv-05600       Gordon et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1175   2:15-cv-02435       Bart-Kuhn v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1176   2:15-cv-02493       Lampron et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1177   2:14-cv-24538       Codianni v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1178   2:14-cv-24583       Erwin et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1179   2:13-cv-07769       Shaffer et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1180   2:15-cv-04054       Velez-Vega v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1181   2:15-cv-05837       Brown v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1182   2:15-cv-05842       Rambeau v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1183   2:14-cv-24640       Stimpson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 28 of 51 PageID #: 189306
                                                         EXHIBIT A

        Civil Action No.                      Case Style              MDL       Wave Flag    Remaining Defendants
1184   2:13-cv-26469       Ante v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1185   2:15-cv-04108       Raffield et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1186   2:13-cv-19980       Bowen-North v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1187   2:14-cv-24873       Hannah et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1188   2:15-cv-05910       Illjes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1189   2:14-cv-24922       Stone et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1190   2:15-cv-05911       Rosa et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1191   2:14-cv-24924       Baker v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1192   2:13-cv-20060       Files v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1193   2:15-cv-04173       Jones et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1194   2:13-cv-20077       LaVoie v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1195   2:13-cv-20079       Hoss et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1196   2:14-cv-30475       Cothran et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1197   2:15-cv-06063       Barrett v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1198   2:15-cv-02655       Clemons et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1199   2:15-cv-02656       Endicott et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1200   2:15-cv-04274       Saxton v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1201   2:13-cv-08268       McCracken et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1202   2:15-cv-04275       Grubbs et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1203   2:13-cv-08270       Pooley et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1204   2:15-cv-02875       Santistevan et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1205   2:13-cv-26757       Ingram v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1206   2:15-cv-02877       Carter v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1207   2:15-cv-02880       Christie v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1208   2:15-cv-04301       Plott et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1209   2:14-cv-26955       Owen v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1210   2:15-cv-04342       Lane et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1211   2:15-cv-03036       Cuckler et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1212   2:15-cv-03037       Meltsch et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1213   2:15-cv-04360       Bell v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1214   2:14-cv-27129       Kutil-Brown et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1215   2:15-cv-04365       Scaife et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1216   2:15-cv-04367       Fancil et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1217   2:15-cv-04369       Bryant et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1218   2:15-cv-04373       Poe v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1219   2:13-cv-08672       Nelson v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1220   2:14-cv-30804       Jenkins et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1221   2:15-cv-04375       Abt v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1222   2:15-cv-04394       Dozier et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1223   2:14-cv-30835       Doyle v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1224   2:15-cv-04396       Walz et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1225   2:15-cv-04397       Glaze v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1226   2:15-cv-04404       Gillespie et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1227   2:13-cv-27125       Scribner et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1228   2:13-cv-27155       Betrozoff v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1229   2:14-cv-30989       Gottler et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1230   2:13-cv-09183       Lee v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1231   2:13-cv-09184       Barney et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1232   2:13-cv-09185       Langowsky et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 29 of 51 PageID #: 189307
                                                        EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
1233   2:15-cv-04504       Thomson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1234   2:13-cv-21191       Kean v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1235   2:15-cv-04512       Jackson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1236   2:15-cv-12908       Hodge et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1237   2:15-cv-12939       Thomas et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1238   2:13-cv-09725       Dalberg et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1239   2:15-cv-04870       Fultz et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1240   2:13-cv-09790       Ahner v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1241   2:13-cv-27742       Ramirez et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1242   2:13-cv-10032       Anderson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1243   2:15-cv-08326       Rosarne v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1244   2:15-cv-08327       Wruck v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1245   2:15-cv-08394       Higginbotham v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1246   2:15-cv-08398       Martz v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1247   2:15-cv-11658       Joss et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1248   2:14-cv-31198       Gilbert v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1249   2:15-cv-11659       Brown v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1250   2:15-cv-04990       Whalen v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1251   2:15-cv-08553       Miller v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1252   2:15-cv-13102       Lagasse v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1253   2:15-cv-11666       Vaughn v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1254   2:15-cv-06913       Stefanski et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1255   2:15-cv-13111       Massoudi et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1256   2:15-cv-08668       Vazquez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1257   2:15-cv-13115       Brown v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1258   2:15-cv-08699       Stromen et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1259   2:15-cv-13116       Hall et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1260   2:15-cv-13118       Hall v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1261   2:15-cv-13119       Forlines et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1262   2:15-cv-13120       Ward et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1263   2:15-cv-13125       Linnon et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1264   2:15-cv-13211       Brown et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1265   2:13-cv-10554       Gay et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1266   2:15-cv-13288       ElQuesny et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1267   2:15-cv-13289       Izguerra v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1268   2:15-cv-13296       Clarkson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1269   2:15-cv-13299       Altman v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1270   2:15-cv-07095       Bailey v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1271   2:15-cv-09114       Johnson et al v. Johnson & Johnson et al   2327   2327 WAVE 8    Ethicon
1272   2:15-cv-13303       Ferla et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1273   2:15-cv-13305       Farrell et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1274   2:15-cv-13306       Barnes v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1275   2:15-cv-13307       Stigen et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1276   2:15-cv-07107       Hoover et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1277   2:15-cv-07108       Elliott et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1278   2:15-cv-07109       Post et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1279   2:15-cv-13374       Delph et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1280   2:15-cv-07113       Scott et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1281   2:15-cv-07115       Ward et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 30 of 51 PageID #: 189308
                                                          EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
1282   2:13-cv-10620       Templin et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1283   2:13-cv-10633       Slusher et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1284   2:15-cv-07116       Fox v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1285   2:15-cv-07117       Maloney et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1286   2:15-cv-13404       Moore v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1287   2:15-cv-07126       Berube et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1288   2:15-cv-09326       Hayes v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1289   2:15-cv-13495       Swartz et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1290   2:15-cv-09402       Benjamin v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1291   2:15-cv-09448       Norris v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1292   2:15-cv-09451       Braun et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1293   2:15-cv-13580       Lewis et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1294   2:15-cv-07205       DeJarnett v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1295   2:14-cv-29070       Garrett et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1296   2:15-cv-09555       Kimble et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1297   2:14-cv-29090       Roberts et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1298   2:15-cv-13659       Smith et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1299   2:15-cv-13660       Danoff v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1300   2:15-cv-13661       Bourque et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1301   2:15-cv-09624       Thorne v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1302   2:15-cv-09648       Selinger-Smith v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1303   2:15-cv-13745       Smith et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1304   2:15-cv-09676       Force v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1305   2:15-cv-09692       Schenk v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1306   2:15-cv-09724       Frederick et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1307   2:15-cv-13825       Mullins v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1308   2:15-cv-13839       Murphy et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1309   2:15-cv-13860       Daniels v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1310   2:15-cv-13869       Gay-Stewart v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1311   2:15-cv-13887       Morris v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1312   2:13-cv-28634       Turner et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1313   2:13-cv-28793       Johnson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1314   2:15-cv-11883       Wilson v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1315   2:13-cv-28840       Roering v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1316   2:15-cv-07223       Simpson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1317   2:15-cv-11909       Carey v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1318   2:15-cv-11910       Anderson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1319   2:15-cv-07281       Jimenez et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1320   2:13-cv-29127       Hyder v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1321   2:15-cv-10084       Shoff et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1322   2:15-cv-10092       Townsend et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1323   2:15-cv-11991       James v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1324   2:15-cv-11996       Fowler v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1325   2:13-cv-29509       Lalumiere et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1326   2:13-cv-29512       Leder v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1327   2:13-cv-29525       Dukek et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1328   2:15-cv-11120       Green v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1329   2:15-cv-11140       Taylor v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1330   2:15-cv-00080       Bathija et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 31 of 51 PageID #: 189309
                                                         EXHIBIT A

        Civil Action No.                     Case Style                 MDL       Wave Flag    Remaining Defendants
1331   2:15-cv-11333       Dates v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1332   2:15-cv-13890       Cole v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1333   2:15-cv-00257       Gueret-Negash et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1334   2:15-cv-00258       Smith v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1335   2:13-cv-29781       May et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1336   2:15-cv-07430       Vaughn v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1337   2:15-cv-13965       Boreni et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1338   2:15-cv-07433       Anderson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1339   2:15-cv-07435       Bates et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1340   2:15-cv-15252       Aceto et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1341   2:15-cv-07478       Boothe et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1342   2:15-cv-14349       Gaughan et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1343   2:15-cv-15358       Pitagna et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1344   2:15-cv-14431       Traxler v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1345   2:15-cv-00571       Howe v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1346   2:15-cv-07519       Rutledge et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1347   2:15-cv-12379       King v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1348   2:15-cv-07520       Brown et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1349   2:15-cv-14487       Stull et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1350   2:15-cv-15430       Malek v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1351   2:15-cv-15433       Warino v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1352   2:15-cv-00696       Sharp v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1353   2:15-cv-14522       Pelican v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1354   2:15-cv-15479       Collins v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1355   2:15-cv-12422       Reeder et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1356   2:15-cv-15482       Manuel v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1357   2:15-cv-15500       Dean v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1358   2:15-cv-15501       Jobe et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1359   2:15-cv-15521       Bolejack et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1360   2:16-cv-00246       Jenkins v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1361   2:15-cv-15538       Billingslea v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1362   2:15-cv-15539       Brown v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1363   2:15-cv-15541       Cargill v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1364   2:15-cv-15542       Gifford v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1365   2:15-cv-15544       Robertson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1366   2:15-cv-12513       Foster et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1367   2:15-cv-14672       Yagoobian et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1368   2:15-cv-14681       Aponte et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1369   2:16-cv-00258       Rebello et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1370   2:15-cv-15652       Frederick et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1371   2:15-cv-14800       Higgins v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1372   2:15-cv-14834       Cylkowski et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1373   2:15-cv-14883       Gerken et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1374   2:15-cv-14917       Chrislett v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1375   2:15-cv-14923       Stockman et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1376   2:15-cv-15658       Park v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1377   2:15-cv-15660       Hart v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1378   2:15-cv-15661       Heyborne v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1379   2:16-cv-01965       Cooper et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 32 of 51 PageID #: 189310
                                                        EXHIBIT A

        Civil Action No.                    Case Style                 MDL       Wave Flag    Remaining Defendants
1380   2:15-cv-15663       Patterson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1381   2:16-cv-02000       Belluomini v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1382   2:15-cv-15695       Acuna v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1383   2:16-cv-03275       Shaw et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1384   2:15-cv-15725       Saylor et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1385   2:16-cv-02025       Mollan et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1386   2:15-cv-15726       Causey v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1387   2:15-cv-15727       Darby v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1388   2:15-cv-15728       Galloway v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1389   2:15-cv-15729       Gilman et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1390   2:15-cv-15730       Geisz et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1391   2:15-cv-15731       Ledgerwood et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1392   2:15-cv-15732       Montano v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1393   2:16-cv-02055       Taylor v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1394   2:15-cv-15733       Pyron et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1395   2:15-cv-15775       Bartlett v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1396   2:15-cv-15776       Grafton et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1397   2:15-cv-15777       Harrison v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1398   2:15-cv-15778       Kendall v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1399   2:15-cv-15779       Renner v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1400   2:15-cv-15780       Roberts v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1401   2:15-cv-12704       Mullins et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1402   2:15-cv-15781       Samples et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1403   2:15-cv-12707       Wolfe et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1404   2:15-cv-15793       Mills et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1405   2:16-cv-02219       Wilson v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1406   2:15-cv-15815       Fankhouser v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1407   2:15-cv-15816       Hohn et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1408   2:15-cv-15818       Mahoney et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1409   2:15-cv-15820       Mallory v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1410   2:15-cv-15821       Moreno v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1411   2:15-cv-15823       Smith et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1412   2:15-cv-15825       Vokoun v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1413   2:15-cv-15827       Winders v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1414   2:15-cv-15828       Hill v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1415   2:16-cv-00337       Alvarez v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1416   2:15-cv-12751       Bauer et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1417   2:16-cv-02278       Sewell v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1418   2:15-cv-15877       Flores et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1419   2:15-cv-12752       Wilson et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1420   2:15-cv-15901       Allen et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1421   2:15-cv-15902       Bennett v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1422   2:15-cv-15903       Hernandez-Gallegos v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1423   2:15-cv-15904       Lemieux v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1424   2:15-cv-15906       Vaught et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1425   2:15-cv-15929       Webb et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1426   2:15-cv-15931       Brigham v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1427   2:15-cv-15933       Goldade v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1428   2:15-cv-15936       Ross v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 33 of 51 PageID #: 189311
                                                         EXHIBIT A

        Civil Action No.                    Case Style                  MDL       Wave Flag    Remaining Defendants
1429   2:15-cv-15938       Smith et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1430   2:15-cv-15939       Svitenko et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1431   2:15-cv-15940       Wade et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1432   2:16-cv-02466       Mitchell v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1433   2:16-cv-02467       Nixon v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1434   2:16-cv-02488       Lancaster et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1435   2:15-cv-15975       Halsey v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1436   2:15-cv-15976       Hughey et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1437   2:16-cv-01156       Deese et al v. Ethicon, Inc. et at           2327   2327 WAVE 8    Ethicon
1438   2:15-cv-15977       Pinera v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1439   2:15-cv-15978       Ross et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1440   2:15-cv-15979       Rundle v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1441   2:15-cv-15980       Smith et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1442   2:16-cv-02597       Laughlin et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1443   2:16-cv-02614       McDaniel v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1444   2:16-cv-02632       Gifford v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1445   2:16-cv-02641       Findley et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1446   2:16-cv-02649       McGinnis et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1447   2:16-cv-02650       Burke et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1448   2:15-cv-16096       Mathis et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1449   2:16-cv-02658       Parsons v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1450   2:16-cv-02686       Peoples et al v. Ethicon, Inc., et al        2327   2327 WAVE 8    Ethicon
1451   2:16-cv-00349       Mares et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1452   2:16-cv-02695       Warren v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1453   2:16-cv-02718       Cunningham v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1454   2:16-cv-02721       Dark-Robinson et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1455   2:15-cv-16172       Chasteen v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1456   2:15-cv-16176       Williams et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1457   2:16-cv-02782       McCostlin et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1458   2:16-cv-02784       Ball et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1459   2:15-cv-16193       Bennett v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1460   2:15-cv-16194       Clemons v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1461   2:16-cv-00355       Scott et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1462   2:15-cv-16195       Demele et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1463   2:16-cv-02792       Johnson v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1464   2:16-cv-02794       Douglas et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1465   2:15-cv-16197       Halleck et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1466   2:16-cv-00356       Trevino et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1467   2:16-cv-02797       Eaton et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1468   2:15-cv-16198       Hemmila et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1469   2:15-cv-16199       Johnson et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1470   2:15-cv-16200       Kemper et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1471   2:15-cv-16201       Kiesler et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1472   2:15-cv-16202       Lamphere v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1473   2:16-cv-02833       Payne v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1474   2:15-cv-16203       Mead v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1475   2:15-cv-16204       Mynhier v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1476   2:15-cv-16205       Nevitt v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1477   2:15-cv-16206       Reardon et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 34 of 51 PageID #: 189312
                                                          EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
1478   2:15-cv-16207       Tonsager et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1479   2:16-cv-01266       Valadez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1480   2:15-cv-16242       Buchholz v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1481   2:16-cv-02903       Befus et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1482   2:15-cv-16243       Herbst v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1483   2:15-cv-16244       Hoppe v. Ethicon, Inc., et al              2327   2327 WAVE 8    Ethicon
1484   2:15-cv-16245       Jacildo et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1485   2:15-cv-16246       Jean et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1486   2:15-cv-16247       Landfair et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1487   2:15-cv-16248       Maschari et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1488   2:16-cv-06530       Case v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1489   2:15-cv-16249       Priddy et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1490   2:15-cv-16250       Reason v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1491   2:15-cv-16251       Rice et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1492   2:15-cv-16252       Spratt v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1493   2:15-cv-16253       Turner v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1494   2:16-cv-02966       Akers et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1495   2:16-cv-03352       Lasaine v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1496   2:15-cv-16305       Crawford v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1497   2:16-cv-03075       Nelson v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1498   2:16-cv-03355       Alvarado v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1499   2:15-cv-16315       Carrier et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1500   2:15-cv-16318       McClure v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1501   2:16-cv-03230       Palomarez v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1502   2:16-cv-06635       Green v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1503   2:16-cv-05309       Catherman et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1504   2:16-cv-06643       Layton et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1505   2:16-cv-05345       Ciolino et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1506   2:16-cv-06661       Golston et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1507   2:16-cv-06663       Scates et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1508   2:16-cv-01314       Moser v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1509   2:16-cv-06668       Williams et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1510   2:16-cv-06675       Schencker v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1511   2:15-cv-16321       Chabot-Hall et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1512   2:15-cv-16323       Rios v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1513   2:16-cv-06711       Phillips v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1514   2:15-cv-16325       Collins v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1515   2:16-cv-06756       Portier v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1516   2:16-cv-05601       Prominski et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1517   2:16-cv-06758       Anderson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1518   2:15-cv-16335       Gattuso v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1519   2:15-cv-16336       Hamilton et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1520   2:16-cv-06773       Weaver v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1521   2:15-cv-16338       Holmes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1522   2:16-cv-00360       Zapata v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1523   2:15-cv-16339       Holt v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1524   2:15-cv-16340       Jensen v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1525   2:15-cv-16341       Keenan et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1526   2:16-cv-06785       Henderson et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 35 of 51 PageID #: 189313
                                                          EXHIBIT A

        Civil Action No.                     Case Style                  MDL       Wave Flag    Remaining Defendants
1527   2:15-cv-16342       Standifer et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1528   2:15-cv-16343       Stewart et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1529   2:15-cv-16345       Talbot v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1530   2:15-cv-16347       Wallace et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1531   2:16-cv-05824       Simpson v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1532   2:16-cv-05826       Albertson v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1533   2:16-cv-06805       Chappell v. Ethicon, Inc.                     2327   2327 WAVE 8    Ethicon
1534   2:15-cv-16354       Haake et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1535   2:15-cv-16362       Nance v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1536   2:16-cv-06816       Delph v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1537   2:15-cv-16364       Ellis et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1538   2:15-cv-16373       Bunde et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1539   2:15-cv-16385       Merlin v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1540   2:15-cv-16388       Norman v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1541   2:15-cv-16391       Ross v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1542   2:15-cv-16394       Sullivan et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1543   2:15-cv-16397       Thomason v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1544   2:16-cv-07051       Strobel v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1545   2:16-cv-06012       Galvan v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1546   2:15-cv-16401       Thompson et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1547   2:15-cv-16405       Ullery v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1548   2:16-cv-06018       Argent v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1549   2:16-cv-06024       Montague v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1550   2:15-cv-16408       King v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1551   2:16-cv-06025       Pineda v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1552   2:16-cv-06026       Rich v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1553   2:16-cv-03365       Craver et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1554   2:16-cv-06029       Waybrant v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1555   2:16-cv-07146       Malkowski v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1556   2:16-cv-06051       Holdiman v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1557   2:16-cv-06052       Waggoner v. Ethicon, Inc., et al              2327   2327 WAVE 8    Ethicon
1558   2:15-cv-16450       Buckwald et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1559   2:15-cv-16451       Hankins et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1560   2:15-cv-16453       Kuhn et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1561   2:15-cv-16454       Longoria v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1562   2:15-cv-16455       Louviere et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1563   2:16-cv-06064       Vituschi-Allen et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1564   2:15-cv-16456       Matthews et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1565   2:15-cv-16457       Morgan et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1566   2:16-cv-06070       Dixon v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1567   2:15-cv-16458       Olivas v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1568   2:15-cv-16460       Russell et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1569   2:15-cv-16461       Welch et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1570   2:15-cv-16462       Zimmerman et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1571   2:15-cv-16469       Mileo et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1572   2:15-cv-16496       Altis et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1573   2:16-cv-07306       Miller v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1574   2:15-cv-16497       Capote v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1575   2:16-cv-06137       McCoy v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 36 of 51 PageID #: 189314
                                                          EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
1576   2:15-cv-16498       Doss et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1577   2:15-cv-16499       Edmonds et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1578   2:16-cv-06141       Welch v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1579   2:15-cv-16500       Follis v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1580   2:15-cv-16501       Green et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1581   2:15-cv-16502       Grimmett v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1582   2:15-cv-16505       Howarth et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1583   2:16-cv-06148       Grubbs et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1584   2:16-cv-06149       Kurtz et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1585   2:15-cv-16506       McEwen et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1586   2:15-cv-16507       Pringle et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1587   2:16-cv-06155       Tijerina et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1588   2:15-cv-16508       Sartain v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1589   2:15-cv-16509       Strehlow et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1590   2:16-cv-06176       Sadler et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1591   2:15-cv-16510       Tibbetts et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1592   2:15-cv-16511       Watson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1593   2:16-cv-06243       Brown et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1594   2:16-cv-07591       Stone v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1595   2:16-cv-06293       Bryce et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1596   2:16-cv-07730       Carpenter v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1597   2:16-cv-06337       Smith et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1598   2:16-cv-06350       Torres et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1599   2:16-cv-06408       Jimenez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1600   2:16-cv-07840       Downey et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1601   2:15-cv-16526       Grinstead v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1602   2:16-cv-07852       Tookes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1603   2:15-cv-16528       Bell v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1604   2:15-cv-16529       Berardi et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1605   2:15-cv-16530       Bishop et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1606   2:16-cv-06466       White v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1607   2:15-cv-16531       Bryant v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1608   2:15-cv-16533       Burgin et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1609   2:15-cv-16534       Comegys v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1610   2:17-cv-00158       Adler v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1611   2:14-cv-02598       Durrant et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1612   2:15-cv-16538       Daniel v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1613   2:16-cv-06474       Glavin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1614   2:16-cv-06477       Clemons v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1615   2:15-cv-16544       Goodrich v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1616   2:15-cv-16547       Mills v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1617   2:15-cv-16548       Olson v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1618   2:15-cv-16551       Santoro v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1619   2:15-cv-16552       Sharp et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1620   2:15-cv-16553       Warren v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1621   2:15-cv-16578       Fuller et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1622   2:15-cv-16579       Kiliszewski et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1623   2:16-cv-08011       Hebert v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1624   2:15-cv-16580       McQueen v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 37 of 51 PageID #: 189315
                                                         EXHIBIT A

        Civil Action No.                     Case Style              MDL       Wave Flag    Remaining Defendants
1625   2:15-cv-16581       Pruitt et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1626   2:15-cv-16582       Rinearson v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1627   2:15-cv-16619       Thomas v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1628   2:13-cv-30195       Long v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1629   2:16-cv-00090       Sumner v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1630   2:16-cv-00098       Ammon v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1631   2:16-cv-00099       Carlile v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1632   2:16-cv-00100       Jones v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1633   2:16-cv-00101       King v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1634   2:16-cv-00102       Matz v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1635   2:16-cv-00103       Melendez v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1636   2:16-cv-00104       Polak et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1637   2:16-cv-00105       Pullins v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1638   2:16-cv-00106       Stoller v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1639   2:16-cv-00107       Zurzolo et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1640   2:16-cv-00178       Pyles et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1641   2:16-cv-00179       Bean v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1642   2:16-cv-00180       McGovern v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1643   2:16-cv-00182       Rodriguez et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
1644   2:16-cv-00419       Cherry et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1645   2:16-cv-00426       Davis et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1646   2:16-cv-01502       McFarland v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1647   2:16-cv-08070       Bushway et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1648   2:16-cv-08083       Ventrca et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1649   2:16-cv-08092       Sands v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1650   2:15-cv-07871       Childress v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1651   2:16-cv-09124       Tomas v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1652   2:16-cv-08183       Davis v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1653   2:16-cv-09283       Brackeen et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1654   2:15-cv-08082       Briggs v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1655   2:15-cv-08089       Hoy v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1656   2:15-cv-08094       Mitchell et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1657   2:15-cv-08109       Cannon et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1658   2:16-cv-08276       Hartzell v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1659   2:16-cv-08389       Smith v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1660   2:16-cv-09467       Easterling v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1661   2:16-cv-08411       Farris v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1662   2:15-cv-08113       Mercado v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1663   2:16-cv-08598       McNally et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1664   2:16-cv-08608       Radke et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1665   2:16-cv-08652       Dixon v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1666   2:17-cv-00415       Farrell v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1667   2:16-cv-03723       Sortino v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1668   2:17-cv-00523       Moore v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1669   2:17-cv-00524       Hubbard et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1670   2:16-cv-03727       Strum v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1671   2:15-cv-08232       Dewey-Fellows v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1672   2:16-cv-03734       Barr et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1673   2:16-cv-08782       Kudlo v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 38 of 51 PageID #: 189316
                                                        EXHIBIT A

        Civil Action No.                      Case Style                MDL       Wave Flag    Remaining Defendants
1674   2:16-cv-09682       Parsons v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1675   2:16-cv-03770       Howe v. Johnson & Johnson et al              2327   2327 WAVE 8    Ethicon
1676   2:16-cv-03772       Teater v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1677   2:17-cv-00922       Butler v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1678   2:16-cv-08806       Meyer v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1679   2:17-cv-00549       Pozo et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1680   2:16-cv-03796       Moorehead et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1681   2:16-cv-09720       Torti v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1682   2:16-cv-03408       Esquivel v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1683   2:13-cv-30487       Gaspard v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1684   2:17-cv-00928       Dillard v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1685   2:16-cv-03412       Stiffler et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1686   2:16-cv-03807       Beckler et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1687   2:16-cv-03429       Spradlin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1688   2:16-cv-08879       Castro v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1689   2:17-cv-00631       Dudley v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1690   2:16-cv-01732       McKiernan et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1691   2:16-cv-03438       Trivett et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1692   2:16-cv-01755       Villandry v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1693   2:17-cv-01100       Paholke et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1694   2:16-cv-00492       Gutierrez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1695   2:16-cv-01868       Borland v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1696   2:16-cv-00501       Marmolejo et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1697   2:17-cv-01807       Kelley v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1698   2:16-cv-10321       Fiechuk v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1699   2:16-cv-00503       McFalls v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1700   2:16-cv-03907       Murphy et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1701   2:16-cv-00505       McGuffie et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1702   2:16-cv-00509       O&#039;Connor et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1703   2:17-cv-02603       Booher v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1704   2:17-cv-02605       Flores v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1705   2:17-cv-02607       Newman v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1706   2:17-cv-02620       Slone v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1707   2:16-cv-03922       Armstead v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1708   2:17-cv-01945       Fluegge v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1709   2:13-cv-31320       Box v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1710   2:17-cv-02667       Long et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1711   2:17-cv-02699       Tyler v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1712   2:16-cv-00536       Stone v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1713   2:16-cv-00537       Taravella et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1714   2:17-cv-02746       Boutot v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1715   2:16-cv-00542       Velazquez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1716   2:17-cv-02747       Garrison v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1717   2:17-cv-02750       Nelson v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1718   2:17-cv-02754       Thurs v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1719   2:16-cv-00543       Vera v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1720   2:17-cv-02806       Young et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1721   2:16-cv-00550       Benavides et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1722   2:17-cv-02027       Campos et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 39 of 51 PageID #: 189317
                                                         EXHIBIT A

        Civil Action No.                    Case Style                 MDL       Wave Flag    Remaining Defendants
1723   2:17-cv-02046       Jacobson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1724   2:17-cv-01123       Laughlin v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1725   2:16-cv-00570       Begay v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1726   2:17-cv-02088       Brown v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1727   2:17-cv-02115       Dannaker v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1728   2:17-cv-02872       Kafka v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1729   2:16-cv-03463       Wainaina v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1730   2:17-cv-03300       Wyatt v. Ethicon, Inc. e tal                2327   2327 WAVE 8    Ethicon
1731   2:16-cv-03950       Wainscott v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1732   2:17-cv-03306       Barry v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1733   2:17-cv-03307       Hill et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1734   2:16-cv-03976       Austin v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1735   2:13-cv-19136       Lokhandwala v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1736   2:16-cv-03978       Barazzone v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1737   2:17-cv-01195       Joanet v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1738   2:17-cv-00890       Turpin v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1739   2:16-cv-03983       Crawford v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1740   2:16-cv-04007       Clayton v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1741   2:17-cv-03359       Breckenridge et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1742   2:17-cv-02940       Kiess v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1743   2:17-cv-03373       Peralta v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1744   2:16-cv-10037       Schaffer et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1745   2:16-cv-10629       Wells v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1746   2:13-cv-31570       Mendoza et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1747   2:16-cv-10704       Bergandi v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1748   2:17-cv-01240       Johnson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1749   2:16-cv-10713       Reagin et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1750   2:17-cv-03049       Huhman v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1751   2:17-cv-02191       Adkins et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1752   2:17-cv-02199       Donalds v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1753   2:16-cv-10767       Dehart v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1754   2:17-cv-02208       Thompson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1755   2:16-cv-10786       Machavelo v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1756   2:16-cv-04027       Belcea et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1757   2:16-cv-10810       Storm v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1758   2:16-cv-10065       Anderson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1759   2:17-cv-02233       Haddad et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1760   2:16-cv-04028       Benson et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1761   2:16-cv-00583       Montero v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1762   2:17-cv-02235       Thrush et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1763   2:16-cv-12783       McClurd v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1764   2:16-cv-04029       Blackwell v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1765   2:16-cv-10890       Blackburn et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1766   2:16-cv-00584       Perez et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1767   2:17-cv-03426       Young v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1768   2:17-cv-00913       Radun v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1769   2:16-cv-10951       Van Sickle v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1770   2:17-cv-03125       Vreeland v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1771   2:16-cv-10988       Corder et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 40 of 51 PageID #: 189318
                                                        EXHIBIT A

        Civil Action No.                    Case Style                  MDL       Wave Flag    Remaining Defendants
1772   2:16-cv-10075       Brown v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1773   2:16-cv-11121       Carlon v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1774   2:17-cv-03184       Gossen v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1775   2:17-cv-02298       Courtney et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1776   2:17-cv-00061       Lumley v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1777   2:17-cv-03453       Quispe et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1778   2:16-cv-00593       Perales v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1779   2:13-cv-23004       Samuel et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1780   2:16-cv-10078       Carpenter v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1781   2:16-cv-00610       Pursel et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1782   2:13-cv-31812       O&#039;Malley et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1783   2:13-cv-31821       Norby et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1784   2:16-cv-00621       Galloway et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1785   2:16-cv-10081       Cook v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1786   2:16-cv-10084       Cutright v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1787   2:13-cv-31917       Parker et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1788   2:16-cv-00634       Howard et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1789   2:17-cv-03509       Howard et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1790   2:17-cv-03234       Williams v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1791   2:16-cv-04123       Herrera v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1792   2:17-cv-03542       DeTienne et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1793   2:17-cv-03556       Rotz et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1794   2:17-cv-03561       Kendema v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1795   2:17-cv-03563       Groshens et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1796   2:16-cv-10117       Montijo v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1797   2:17-cv-00316       Gosper et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1798   2:16-cv-00722       Braekevelt et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1799   2:13-cv-32138       Rueb v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1800   2:17-cv-03634       Cain v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1801   2:17-cv-03635       Galloway v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1802   2:16-cv-10149       South v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1803   2:17-cv-03270       Haggerty v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1804   2:17-cv-03308       Wilson v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1805   2:16-cv-10150       Thomas v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1806   2:16-cv-10151       Threlfall v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1807   2:16-cv-10152       Trimm v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1808   2:16-cv-10153       Turner v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1809   2:16-cv-10154       Tyson v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1810   2:16-cv-10155       Vest v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1811   2:13-cv-33058       Garner et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1812   2:16-cv-11574       Wilkerson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1813   2:16-cv-11621       Burdine v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1814   2:16-cv-11635       Ash v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1815   2:16-cv-11636       Casebolt v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1816   2:16-cv-11677       Hehl v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1817   2:16-cv-11752       Montejano v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1818   2:16-cv-11793       Crisp v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1819   2:16-cv-11794       Schmidt et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1820   2:16-cv-11801       Pace et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 41 of 51 PageID #: 189319
                                                        EXHIBIT A

        Civil Action No.                    Case Style                   MDL       Wave Flag    Remaining Defendants
1821   2:16-cv-11837       Callaway White v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1822   2:16-cv-12010       Harris v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1823   2:16-cv-12132       Crombie et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1824   2:16-cv-12322       Cruz v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1825   2:16-cv-12566       Price et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1826   2:17-cv-04317       Swope v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1827   2:17-cv-03781       Sills v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1828   2:17-cv-03805       Lakeyla v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1829   2:17-cv-03860       Craver et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1830   2:17-cv-03871       Jones v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1831   2:17-cv-03883       O&#039;Connor v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1832   2:17-cv-04021       Williamson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1833   2:17-cv-04091       Martin v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1834   2:17-cv-04092       McClary v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1835   2:17-cv-04093       Parker v. Ethicon, Inc.et al                  2327   2327 WAVE 8    Ethicon
1836   2:17-cv-04094       Russell v. Ethicon, Inc.et al                 2327   2327 WAVE 8    Ethicon
1837   2:17-cv-04095       Sanders v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1838   2:17-cv-04096       Standridge v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1839   2:17-cv-04098       Williams v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1840   2:17-cv-04104       Dallas v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1841   2:17-cv-04113       Yelinek v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1842   2:17-cv-04141       Lambrecht v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1843   2:17-cv-04149       Weimer et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1844   2:17-cv-04154       Cadell v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1845   2:17-cv-04194       Wachowski v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1846   2:17-cv-04221       Sanchez v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1847   2:17-cv-04223       Padilla v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1848   2:17-cv-04227       Anastos et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1849   2:17-cv-04231       Williams v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1850   2:17-cv-04234       Singer v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1851   2:17-cv-04238       Evans v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1852   2:17-cv-04261       Neal v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1853   2:17-cv-04279       Elliott v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1854   2:17-cv-04282       Coulter v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1855   2:17-cv-04324       Hallman v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1856   2:17-cv-04373       Brimer v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1857   2:17-cv-04392       Denk v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1858   2:17-cv-04395       Boyle v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1859   2:16-cv-03543       Hall v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1860   2:15-cv-09984       Samp v. Ethicon, Inc. et al                   2327   2327 WAVE 8    Ethicon
1861   2:17-cv-03704       Williams et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
                           Coronado-Figueroa et al v. Ethicon, Inc. et
1862   2:17-cv-04423       al                                            2327   2327 WAVE 8    Ethicon
1863   2:17-cv-04441       Brown v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
1864   2:16-cv-04196       Anderson v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1865   2:16-cv-04216       Haley et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1866   2:17-cv-04468       Malone v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
1867   2:17-cv-04469       Hartnett v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1868   2:17-cv-04471       Emerson-Whitfield v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 42 of 51 PageID #: 189320
                                                          EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
1869   2:17-cv-04473       Desrosiers v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1870   2:17-cv-04476       Duffy et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1871   2:17-cv-04482       Kaufmann v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1872   2:17-cv-04492       Perez v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1873   2:17-cv-04510       Reeves v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1874   2:17-cv-04512       Winstead v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1875   2:17-cv-04562       McElwee v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1876   2:17-cv-04576       Fugatt v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1877   2:17-cv-04585       Engel v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1878   2:17-cv-04622       Schroder v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1879   2:17-cv-04623       Rainwater v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1880   2:18-cv-00012       Bolinger v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1881   2:18-cv-00014       Rogers v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1882   2:18-cv-00040       Moore v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1883   2:18-cv-00045       Bramah v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1884   2:18-cv-00046       Trejo v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1885   2:18-cv-00049       Benavides et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1886   2:18-cv-00063       White et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1887   2:12-cv-08494       Eubanks et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1888   2:13-cv-02421       Zastrow et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1889   2:16-cv-04693       Stanger et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1890   2:16-cv-04805       Marley et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1891   2:16-cv-04872       Grote et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1892   2:16-cv-04887       Prince et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1893   2:16-cv-04935       Davis et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1894   2:16-cv-04952       Lloyd et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1895   2:13-cv-33239       Von Rueden v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1896   2:16-cv-05053       Lawsha v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1897   2:16-cv-05065       Hyatt et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1898   2:13-cv-33413       Hill et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1899   2:14-cv-00058       Silvia v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1900   2:14-cv-00059       Silva et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1901   2:14-cv-00060       Shrive et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1902   2:14-cv-00172       Robertson et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1903   2:14-cv-00484       Meyer v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1904   2:14-cv-00530       Armijo v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1905   2:16-cv-04366       Clymer et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1906   2:16-cv-04383       Stewart et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1907   2:16-cv-04405       White et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1908   2:16-cv-04406       Fryza v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1909   2:16-cv-04448       Dejean v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1910   2:16-cv-04449       Brock et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1911   2:15-cv-08279       King et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1912   2:15-cv-08318       Mehr et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
1913   2:15-cv-09939       Kinstler v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1914   2:14-cv-20014       Martinez v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1915   2:17-cv-02604       Ferris v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1916   2:13-cv-33364       Galarneau v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1917   2:16-cv-01170       Kenyon v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 43 of 51 PageID #: 189321
                                                       EXHIBIT A

        Civil Action No.                     Case Style              MDL       Wave Flag    Remaining Defendants
1918   2:14-cv-27299       Victor et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1919   2:13-cv-26620       Neel et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1920   2:13-cv-30754       Loague et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1921   2:13-cv-26727       Busch v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1922   2:13-cv-00729       Nelson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1923   2:13-cv-19459       Griswell v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1924   2:13-cv-22157       Tallant et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1925   2:13-cv-19721       Bickel v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1926   2:15-cv-04217       Taylor et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1927   2:13-cv-26738       Schneider et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
1928   2:14-cv-15998       Dickerson et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
1929   2:13-cv-24150       Haynes v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1930   2:13-cv-13064       McMillan v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1931   2:13-cv-18253       Roberts v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1932   2:14-cv-15986       Alliano et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1933   2:14-cv-16877       Buettner et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1934   2:14-cv-16879       Itse et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1935   2:14-cv-16005       Lawrence-Wright v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
1936   2:12-cv-01820       Bryant et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1937   2:14-cv-05808       Wise et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1938   2:13-cv-20271       Shepard v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1939   2:13-cv-02291       Fletcher et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1940   2:14-cv-14550       Edgar v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1941   2:14-cv-14722       Thomas et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1942   2:14-cv-00730       Miller v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1943   2:14-cv-01045       Gutierrez et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
1944   2:14-cv-01378       Smith et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
                           Thibodeaux-Billodeaux et al v. Ethicon,
1945   2:14-cv-01381       Inc. et al                                2327   2327 WAVE 8    Ethicon
1946   2:14-cv-01466       Cooper et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1947   2:14-cv-02536       Thomas v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1948   2:14-cv-02822       Rowan et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1949   2:14-cv-03555       Leggett v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1950   2:14-cv-03559       McIntosh v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1951   2:12-cv-03095       Byers et al v. Johnson & Johnson et al    2327   2327 WAVE 8    Ethicon
1952   2:14-cv-03633       Lones et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1953   2:14-cv-03881       Cook et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1954   2:14-cv-03890       Delph et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1955   2:12-cv-01718       Darnell et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1956   2:12-cv-02078       Ardolf et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1957   2:12-cv-02285       Bolling et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
1958   2:12-cv-02513       Nigh et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1959   2:12-cv-02599       Lemings v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1960   2:12-cv-03040       Grace et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1961   2:12-cv-03226       Godwin et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1962   2:13-cv-11080       Warren et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1963   2:13-cv-11091       Jennings v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1964   2:13-cv-11092       Newton et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1965   2:12-cv-03327       Eakes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 44 of 51 PageID #: 189322
                                                         EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
1966   2:14-cv-04397       Ramos et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1967   2:13-cv-12162       Duffy et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1968   2:14-cv-04576       Coyman v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1969   2:12-cv-05842       Renison v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1970   2:12-cv-05970       Hendrickson et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
1971   2:12-cv-06576       Famigletti et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
1972   2:12-cv-07716       Henry v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1973   2:12-cv-07857       Felps et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1974   2:12-cv-07865       Jackowski et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1975   2:12-cv-08014       Anderson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
1976   2:12-cv-08703       Long v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1977   2:12-cv-08726       DesRoches v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
1978   2:12-cv-08900       Wilson et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1979   2:12-cv-09297       Rollin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1980   2:12-cv-09548       Perritt et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1981   2:12-cv-09914       Deffes et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1982   2:13-cv-00071       Martin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
1983   2:13-cv-00146       Murray et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1984   2:13-cv-00353       Nadelbach et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1985   2:14-cv-05276       Sprague et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1986   2:14-cv-07284       Jilek v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1987   2:14-cv-07526       Breitling et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1988   2:14-cv-08560       Brown v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1989   2:14-cv-08591       Smith v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1990   2:14-cv-13055       Collins v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
1991   2:14-cv-13268       Floyd v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
1992   2:14-cv-13285       Ryan v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1993   2:14-cv-13328       Ford v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
1994   2:14-cv-13459       Poorman et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
1995   2:14-cv-09347       Huston et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1996   2:14-cv-13810       Greenwald et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
1997   2:14-cv-13847       Perry et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
1998   2:14-cv-14163       Murphy et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
1999   2:14-cv-14182       Akins et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2000   2:14-cv-09684       Raisbeck v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2001   2:14-cv-14532       Willis et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2002   2:14-cv-14700       Marrufo v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2003   2:14-cv-10055       Worthington et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
2004   2:14-cv-10063       Munoz v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2005   2:14-cv-10191       Krause et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2006   2:14-cv-10069       Coleman v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2007   2:14-cv-10298       Vincent et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2008   2:14-cv-10489       Teeple v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2009   2:14-cv-10546       Thomas et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2010   2:14-cv-10726       Keith et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2011   2:14-cv-10761       Trimble v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2012   2:14-cv-10800       Gollnitz et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2013   2:14-cv-10896       Roland et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2014   2:14-cv-10926       Wilcox v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 45 of 51 PageID #: 189323
                                                          EXHIBIT A

        Civil Action No.                     Case Style               MDL       Wave Flag    Remaining Defendants
2015   2:14-cv-11411       Steele et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2016   2:14-cv-11434       Wells v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2017   2:14-cv-11689       Dunlap et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2018   2:14-cv-11953       Clark v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2019   2:14-cv-12175       Fonseca et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2020   2:14-cv-12183       Francis v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2021   2:14-cv-12199       Yost v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2022   2:14-cv-12347       Farrar et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2023   2:14-cv-12410       Earley et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2024   2:14-cv-12746       Ham et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2025   2:14-cv-12770       Strickland v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2026   2:14-cv-14915       Injasoulian v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2027   2:13-cv-12363       Canty v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2028   2:13-cv-12377       Nientimp et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2029   2:14-cv-15375       Valdez et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2030   2:14-cv-15380       Lee v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
2031   2:14-cv-15404       Land v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2032   2:14-cv-15408       Piscazzi et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2033   2:14-cv-15499       Carter v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2034   2:13-cv-12595       Sanchez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2035   2:14-cv-15597       White v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2036   2:13-cv-12636       Olsen et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2037   2:14-cv-15689       Vasquez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2038   2:13-cv-12821       Andrews et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2039   2:13-cv-12954       Townson v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2040   2:13-cv-12981       Fabela et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2041   2:14-cv-16041       Mitchell v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2042   2:14-cv-16088       Blom v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2043   2:14-cv-16089       Auten et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2044   2:14-cv-16090       Baker et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2045   2:14-cv-16099       Smithson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2046   2:14-cv-16166       Cornejo v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2047   2:14-cv-16292       Langford v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2048   2:14-cv-16327       Callahan et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2049   2:14-cv-16375       Collins et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2050   2:14-cv-16533       Lazaris v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2051   2:14-cv-16620       Morris v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2052   2:14-cv-16720       Schneider v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2053   2:14-cv-16723       Smiley et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2054   2:14-cv-16787       Williams et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2055   2:13-cv-13169       Whitlock et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2056   2:14-cv-16812       Trimpey v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2057   2:14-cv-16852       Cotton et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2058   2:14-cv-16895       Sawyer et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2059   2:14-cv-16898       Snitker et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2060   2:13-cv-13451       Paseka v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2061   2:13-cv-13464       Gilliam v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2062   2:13-cv-13785       Roberts et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2063   2:14-cv-16906       Brown et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 46 of 51 PageID #: 189324
                                                          EXHIBIT A

        Civil Action No.                     Case Style                MDL       Wave Flag    Remaining Defendants
2064   2:14-cv-17074       Pohjola v. Johnson & Johnson et al          2327   2327 WAVE 8    Ethicon
2065   2:14-cv-17151       Haley et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2066   2:14-cv-17169       Avery v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2067   2:14-cv-17334       Daughters et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2068   2:14-cv-17340       Seaton et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2069   2:13-cv-14122       Avery et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2070   2:13-cv-14689       Spidel et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2071   2:13-cv-14779       McCord et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2072   2:13-cv-14864       Smith et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2073   2:14-cv-18264       Aldridge et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2074   2:13-cv-15162       Quinones et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2075   2:13-cv-15190       Fontes et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2076   2:13-cv-15741       Perry v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2077   2:13-cv-15771       Gambill et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2078   2:13-cv-15969       Harrison v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2079   2:13-cv-16021       Burns et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2080   2:13-cv-16023       Cordova v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2081   2:13-cv-16139       Seidel et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2082   2:13-cv-16363       Belcher et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2083   2:13-cv-16520       Gillock v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2084   2:14-cv-19431       Davis et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2085   2:14-cv-20422       Comstock et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2086   2:14-cv-25022       Enriquez et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2087   2:14-cv-25024       Higbie v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2088   2:14-cv-25030       Poling v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2089   2:14-cv-25034       Walker v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2090   2:14-cv-25131       Dunham et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2091   2:14-cv-25132       Goold et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2092   2:13-cv-22075       Billingy et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2093   2:13-cv-22087       Green v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2094   2:13-cv-22300       Toland v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2095   2:13-cv-22514       Mottice v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2096   2:13-cv-22517       Highfill et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2097   2:13-cv-22560       Fern et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2098   2:13-cv-22682       Auer et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2099   2:13-cv-00572       Campanelli et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
2100   2:13-cv-22691       Monaghan et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2101   2:13-cv-22695       Moore v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2102   2:13-cv-01099       Click v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2103   2:13-cv-01211       Kessler et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2104   2:13-cv-23295       Clark-Legler et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
2105   2:13-cv-23303       Savage et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2106   2:13-cv-16867       Benestad et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2107   2:13-cv-16892       Van Sant v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2108   2:13-cv-16933       Morris v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2109   2:13-cv-17117       Morrison v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2110   2:15-cv-00701       Jones et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2111   2:15-cv-00703       Erwin et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2112   2:13-cv-02239       Stone v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 47 of 51 PageID #: 189325
                                                         EXHIBIT A

        Civil Action No.                     Case Style              MDL       Wave Flag    Remaining Defendants
2113   2:13-cv-02313       Skief v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2114   2:14-cv-29428       Smith v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2115   2:13-cv-23706       Mitchell v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2116   2:13-cv-23744       Jackson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2117   2:13-cv-23855       Steele et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2118   2:13-cv-02931       Hall et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2119   2:13-cv-02932       Bernard v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2120   2:13-cv-23926       Atkins et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2121   2:13-cv-23992       Thompson v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2122   2:14-cv-29556       Grimme et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2123   2:13-cv-03096       Self v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2124   2:13-cv-24258       Laderbush et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
2125   2:13-cv-24259       Thomas et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2126   2:13-cv-03284       Eads v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2127   2:13-cv-17427       Bowman v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2128   2:13-cv-17468       Penny et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2129   2:13-cv-17737       Anderson et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
2130   2:13-cv-03736       Fountain et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
2131   2:13-cv-26660       Barnes v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2132   2:13-cv-18876       Bell et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2133   2:13-cv-03827       Delsart v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2134   2:14-cv-22319       Utke v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2135   2:13-cv-18189       Schrall et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2136   2:13-cv-03949       Smallwood et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
2137   2:14-cv-22417       Cook v. Ethicon Inc. et al                2327   2327 WAVE 8    Ethicon
2138   2:13-cv-04090       Sutton et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2139   2:13-cv-24530       Jacobsen et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
2140   2:13-cv-24531       Kmiec v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2141   2:13-cv-24573       Murray v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2142   2:13-cv-04291       McCoy et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2143   2:13-cv-24713       Nichols et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2144   2:13-cv-24805       Nero et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2145   2:13-cv-04558       Morey v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2146   2:13-cv-05122       Carver et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2147   2:13-cv-18635       McLaughlin et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
2148   2:13-cv-18639       Bernhardt et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
2149   2:13-cv-18646       Rigsby et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2150   2:13-cv-05204       Zona v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2151   2:13-cv-18724       Arendas v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2152   2:13-cv-25155       Cunningham v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2153   2:13-cv-18877       Cronk v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2154   2:13-cv-18886       Healy v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2155   2:13-cv-18956       McGee et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2156   2:13-cv-18968       Harmon v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2157   2:13-cv-05750       Rogers v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2158   2:13-cv-05900       Fuller et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2159   2:13-cv-19249       Ruyak et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2160   2:13-cv-19276       Jackson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2161   2:13-cv-19288       Leighton v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 48 of 51 PageID #: 189326
                                                         EXHIBIT A

        Civil Action No.                     Case Style                  MDL       Wave Flag    Remaining Defendants
2162   2:13-cv-05940       Close et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2163   2:13-cv-19306       Clark et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2164   2:13-cv-06147       Hackman et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2165   2:13-cv-06214       Hanna v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
2166   2:13-cv-06218       Cawthorne et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2167   2:13-cv-06241       Balentine et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2168   2:13-cv-06258       Bridges et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2169   2:13-cv-06349       Alvarez et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2170   2:13-cv-06417       Brumley et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2171   2:13-cv-25266       Caughill et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2172   2:13-cv-06575       Granillo et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2173   2:13-cv-25537       Murphy-Clinard et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
2174   2:13-cv-06702       Bryan v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
2175   2:13-cv-25626       Evans v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
2176   2:13-cv-25628       Fincher v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2177   2:13-cv-06900       Janies et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2178   2:13-cv-06975       Baca et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2179   2:13-cv-07088       Villanueva v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2180   2:13-cv-25668       Krzeminski et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2181   2:13-cv-07246       Jones et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2182   2:14-cv-24276       Pruett et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2183   2:13-cv-25883       Valdez v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
2184   2:13-cv-07248       Shelnutt v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2185   2:13-cv-19427       Skinner v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2186   2:14-cv-24289       Burke v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
2187   2:13-cv-26118       Villata et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2188   2:13-cv-26198       Repka et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2189   2:13-cv-19681       Vinson v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
2190   2:13-cv-26342       Schaafsma et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2191   2:13-cv-19758       Rapacki et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2192   2:13-cv-07766       Hewitt et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2193   2:13-cv-19804       Sanchez v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2194   2:13-cv-19816       McKee et al v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2195   2:13-cv-19884       De Pena v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2196   2:13-cv-26585       Bodine v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
2197   2:13-cv-08008       Chancey et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2198   2:13-cv-08016       Radfar v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
2199   2:13-cv-08259       Trivett v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2200   2:13-cv-08263       Barnwell et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2201   2:13-cv-08274       Minzel et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2202   2:13-cv-08375       Lahnum v. Ethicon, Inc. et al                 2327   2327 WAVE 8    Ethicon
2203   2:13-cv-08471       Scharf et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2204   2:14-cv-26956       Bruce v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
2205   2:13-cv-08664       Giansante v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2206   2:13-cv-08727       Boyd et al v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2207   2:13-cv-20305       White v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
2208   2:13-cv-27124       Schnorr v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2209   2:15-cv-04442       Ketzler v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2210   2:13-cv-27185       Hales v. Ethicon, Inc. et al                  2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 49 of 51 PageID #: 189327
                                                          EXHIBIT A

        Civil Action No.                    Case Style                MDL       Wave Flag    Remaining Defendants
2211   2:13-cv-27217       Welch v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2212   2:13-cv-27276       Lester et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2213   2:13-cv-20717       Lalonde et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2214   2:13-cv-27542       Hoke v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2215   2:13-cv-27617       Robinson v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2216   2:14-cv-10673       Corbin v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2217   2:13-cv-10030       Houillon et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2218   2:13-cv-10033       Forrest v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2219   2:13-cv-10035       Moore v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2220   2:13-cv-10608       MacLeod et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2221   2:13-cv-10649       Caldera et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2222   2:13-cv-10656       Thompson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2223   2:13-cv-10729       Mims et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon
2224   2:13-cv-10787       Panning-LaBate v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2225   2:13-cv-11007       Van Matre v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon
2226   2:13-cv-28498       Wesley et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2227   2:13-cv-28542       Miles v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2228   2:13-cv-28752       Bloss v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2229   2:13-cv-28794       Kingsbury et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon
2230   2:13-cv-29042       Stewart v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2231   2:13-cv-29450       Gaither et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2232   2:13-cv-29454       Garbeth et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2233   2:13-cv-29462       Miller v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2234   2:13-cv-29541       Clapp et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2235   2:13-cv-29779       Haviland v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2236   2:15-cv-00391       Mongeon v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2237   2:13-cv-29782       Harris et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2238   2:13-cv-30600       Sanchez v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2239   2:13-cv-30898       Kulow v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2240   2:13-cv-30924       Rafal et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2241   2:13-cv-31006       Heinrich et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2242   2:13-cv-31186       Kline et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2243   2:13-cv-31244       Anderson et al v. Ethicon, Inc. et al      2327   2327 WAVE 8    Ethicon
2244   2:13-cv-31271       Morrow et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2245   2:13-cv-31321       Halcomb et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2246   2:13-cv-31322       Kyrias et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon
2247   2:13-cv-31324       Talbott v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon
2248   2:13-cv-31325       Sulima v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2249   2:13-cv-31357       Crowley et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2250   2:13-cv-31483       Bush v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon
2251   2:13-cv-31608       Lapka v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2252   2:13-cv-31705       Peschang v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon
2253   2:13-cv-32034       Dafryck et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon
2254   2:13-cv-32207       Strausbaugh et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon
2255   2:13-cv-32209       Leatherman et al v. Ethicon, Inc. et al    2327   2327 WAVE 8    Ethicon
2256   2:13-cv-32406       Smith v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
2257   2:13-cv-32649       Coffey v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon
2258   2:13-cv-32666       Ruedy et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon
2259   2:13-cv-32954       Lyons v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 50 of 51 PageID #: 189328
                                                        EXHIBIT A

        Civil Action No.                    Case Style                  MDL      Wave Flag    Remaining Defendants
                           Beauregard-Southerland et al v. Ethicon,
2260   2:13-cv-33209       Inc. et al                                   2327   2327 WAVE 8   Ethicon
2261   2:13-cv-33280       Quashnock et al v. Ethicon, Inc. et al       2327   2327 WAVE 8   Ethicon
2262   2:13-cv-33415       Bredlow v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon
2263   2:13-cv-33962       Smith v. Ethicon, Inc. et al                 2327   2327 WAVE 8   Ethicon
2264   2:14-cv-00064       Searl v. Ethicon, Inc. et al                 2327   2327 WAVE 8   Ethicon
2265   2:14-cv-00572       Gorden et al v. Ethicon, Inc. et al          2327   2327 WAVE 8   Ethicon
2266   2:13-cv-06460       Minko et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon
2267   2:14-cv-01361       Olivarez v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon
2268   2:14-cv-10912       Hillman v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon
2269   2:12-cv-07146       Allen v. Ethicon, Inc. et al                 2327   2327 WAVE 8   Ethicon
2270   2:13-cv-14183       Lindquist v. Ethicon, Inc. et al             2327   2327 WAVE 8   Ethicon
2271   2:12-cv-01395       Fouts v. Johnson & Johnson et al             2327   2327 WAVE 8   Ethicon
2272   2:12-cv-01786       Lawson v. Ethicon, Inc. et al                2327   2327 WAVE 8   Ethicon
2273   2:13-cv-02007       Moss et al v. Mentor Corporation et al       2327   2327 WAVE 8   Ethicon; Coloplast
2274   2:14-cv-25537       Kirts v. Ethicon, Inc. et al                 2327   2327 WAVE 8   Ethicon; Coloplast
2275   2:14-cv-27552       Sheldon v. Coloplast Corp. et al             2327   2327 WAVE 8   Ethicon; Coloplast
2276   2:14-cv-00310       La Coste v. Coloplast Corp. et al            2327   2327 WAVE 8   Ethicon; Coloplast
2277   2:13-cv-20787       Campbell et al v. Mentor Corporation et al   2327   2327 WAVE 8   Ethicon; Coloplast
2278   2:13-cv-21351       Johnson et al v. Mentor Corporation et al    2327   2327 WAVE 8   Ethicon; Coloplast
2279   2:13-cv-22100       Clark-Ajemian v. Ethicon, Inc. et al         2327   2327 WAVE 8   Ethicon; Coloplast
2280   2:13-cv-00469       Rozman v. Ethicon, Inc. et al                2327   2327 WAVE 8   Ethicon; Coloplast
2281   2:15-cv-09702       Brantley et al v. Ethicon, Inc. et al        2327   2327 WAVE 8   Ethicon; Coloplast
2282   2:12-cv-01663       Glenn et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon; Coloplast
2283   2:12-cv-07109       Coates v. Ethicon, Inc. et al                2327   2327 WAVE 8   Ethicon; Coloplast
2284   2:12-cv-08015       Stem v. Ethicon, Inc. et al                  2327   2327 WAVE 8   Ethicon; Coloplast
2285   2:14-cv-14266       Dreisbach et al v. Ethicon, Inc. et al       2327   2327 WAVE 8   Ethicon; Coloplast
2286   2:14-cv-12247       Dobbins et al v. Ethicon, Inc. et al         2327   2327 WAVE 8   Ethicon; Coloplast
2287   2:13-cv-15480       McNevin v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon; Coloplast
2288   2:14-cv-19720       Jones-Wilson v. Ethicon, Inc. et al          2327   2327 WAVE 8   Ethicon; Coloplast
2289   2:14-cv-26217       McAuliffe v. Ethicon, Inc. et al             2327   2327 WAVE 8   Ethicon; Coloplast
2290   2:15-cv-01212       Sanders et al v. Ethicon, Inc. et al         2327   2327 WAVE 8   Ethicon; Coloplast
2291   2:14-cv-22502       Salvato v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon; Coloplast
2292   2:14-cv-22703       McCormack v. Ethicon, Inc. et al             2327   2327 WAVE 8   Ethicon; Coloplast
2293   2:15-cv-01635       Hamm v. Ethicon, Inc. et al                  2327   2327 WAVE 8   Ethicon; Coloplast
2294   2:15-cv-05913       Saez v. Ethicon, Inc. et al                  2327   2327 WAVE 8   Ethicon; Coloplast
2295   2:14-cv-29305       Dunlap et al v. Ethicon, Inc. et al          2327   2327 WAVE 8   Ethicon; Coloplast
2296   2:16-cv-02724       Siniard v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon; Coloplast
2297   2:16-cv-06071       Kowalski v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon; Coloplast
2298   2:16-cv-06423       Flath et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon; Coloplast
2299   2:15-cv-08119       Wherry et al v. Ethicon, Inc. et al          2327   2327 WAVE 8   Ethicon; Coloplast
2300   2:16-cv-00502       McBride v. Ethicon, Inc. et al               2327   2327 WAVE 8   Ethicon; Coloplast
2301   2:17-cv-01863       Evans et al v. Ethicon, Inc. et al           2327   2327 WAVE 8   Ethicon; Coloplast
2302   2:16-cv-00635       Nalley v. Mentor Worldwide LLC et al         2327   2327 WAVE 8   Ethicon; Coloplast
2303   2:17-cv-03547       Lawrence v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon; Coloplast
2304   2:16-cv-11642       Wilkinson et al v. Ethicon, Inc. et al       2327   2327 WAVE 8   Ethicon; Coloplast
2305   2:17-cv-04172       Engstrom v. Ethicon, Inc. et al              2327   2327 WAVE 8   Ethicon; Coloplast
2306   2:15-cv-14910       Polanco et al v. Ethicon, Inc. et al         2327   2327 WAVE 8   Ethicon; Coloplast
2307   2:16-cv-02931       Berry v. Ethicon, Inc. et al                 2327   2327 WAVE 8   Ethicon; Coloplast
         Case 2:12-md-02327 Document 7710 Filed 03/26/19 Page 51 of 51 PageID #: 189329
                                                       EXHIBIT A

        Civil Action No.                     Case Style                MDL       Wave Flag    Remaining Defendants
2308   2:14-cv-00769       Juarez v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon; Coloplast
2309   2:12-cv-02511       Howard et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon; Coloplast
2310   2:12-cv-07767       White v. Ethicon, Inc. et al                2327   2327 WAVE 8    Ethicon; Coloplast
2311   2:14-cv-15403       Furtak et al v. Coloplast Corp. et al       2327   2327 WAVE 8    Ethicon; Coloplast
2312   2:13-cv-16114       Cordero et al v. Ethicon, Inc. et al        2327   2327 WAVE 8    Ethicon; Coloplast
2313   2:13-cv-24192       McCormack v. Ethicon, Inc. et al            2327   2327 WAVE 8    Ethicon; Coloplast
2314   2:13-cv-24445       Holliday v. Ethicon, Inc. et al             2327   2327 WAVE 8    Ethicon; Coloplast
2315   2:13-cv-06726       Kirschbaum et al v. Ethicon, Inc. et al     2327   2327 WAVE 8    Ethicon; Coloplast
2316   2:13-cv-20091       Berka v. Coloplast Corp. et al              2327   2327 WAVE 8    Ethicon; Coloplast
2317   2:13-cv-08443       Morgan v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon; Coloplast
2318   2:13-cv-10674       Maxwell v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon; Coloplast
2319   2:13-cv-11847       Ware et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon; Coloplast
2320   2:12-cv-09579       Kelley et al v. Ethicon, Inc. et al         2327   2327 WAVE 8    Ethicon; Coloplast
2321   2:13-cv-00126       Howard v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon; Coloplast
2322   2:14-cv-13214       Moya-Goodwin et al v. Ethicon, Inc. et al   2327   2327 WAVE 8    Ethicon; Coloplast
2323   2:14-cv-12776       Marunich et al v. Ethicon, Inc. et al       2327   2327 WAVE 8    Ethicon; Coloplast
2324   2:14-cv-15129       Firchow v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon; Coloplast
2325   2:13-cv-16171       Stewart v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon; Coloplast
2326   2:13-cv-17137       Mason et al v. Ethicon, Inc. et al          2327   2327 WAVE 8    Ethicon; Coloplast
2327   2:13-cv-03202       Saft et al v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon; Coloplast
2328   2:13-cv-03295       Johnson v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon; Coloplast
2329   2:13-cv-20685       Newton v. Ethicon, Inc. et al               2327   2327 WAVE 8    Ethicon; Coloplast
2330   2:13-cv-09541       Pensgen v. Ethicon, Inc. et al              2327   2327 WAVE 8    Ethicon; Coloplast
2331   2:13-cv-10172       Nellenbach v. Ethicon, Inc. et al           2327   2327 WAVE 8    Ethicon; Coloplast
                           Garvey et al v. Mentor Worldwide LLC et
2332 2:13-cv-28543         al                                          2327   2327 WAVE 8    Ethicon; Coloplast
